                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 1 of 95



                                                                1    HUNTON ANDREWS KURTH LLP                  WILMER CUTLER PICKERING
                                                                     Ann Marie Mortimer (SBN 169077)           HALE AND DORR LLP
                                                                2
                                                                     amortimer@HuntonAK.com                    Sonal N. Mehta (SBN 222086)
                                                                3    Jason J. Kim (SBN 221476)                 sonal.mehta@wilmerhale.com
                                                                4    kimj@HuntonAK.com                         Thomas G. Sprankling (SBN 294831)
                                                                     Jeff R. R. Nelson (SBN 301546)            thomas.sprankling@wilmerhale.com
                                                                5    jnelson@HuntonAK.com                      Joseph M. Levy (SBN 329318)
                                                                6    550 South Hope Street, Suite 2000         joseph.levy@wilmerhale.com
                                                                     Los Angeles, California 90071-2627        2600 El Camino Real, Suite 400
                                                                7    Telephone: (213) 532-2000                 Palo Alto, California 94306 USA
                                                                8    Facsimile: (213) 532-2020                 Telephone: (650) 600-5051

                                                                9    Attorneys for Plaintiff/Counterclaim
                                                                10   Defendant FACEBOOK, INC.

                                                                11   [Counsel continued on next page]
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13                            UNITED STATES DISTRICT COURT

                                                                14                      NORTHERN DISTRICT OF CALIFORNIA

                                                                15                               SAN FRANCISCO DIVISION
                                                                16
                                                                     FACEBOOK, INC., a Delaware                CASE NO.: 3:20-CV-07182-JCS
                                                                17   corporation,
                                                                                                               FIRST AMENDED COMPLAINT;
                                                                18                                             DEMAND FOR JURY TRIAL
                                                                                 Plaintiff,
                                                                19
                                                                20         v.

                                                                21   BRANDTOTAL LTD., an Israeli
                                                                22   corporation, and UNIMANIA, INC., a
                                                                     Delaware corporation,
                                                                23
                                                                24               Defendants.

                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                                         3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 2 of 95



                                                                1    WILMER CUTLER PICKERING HALE AND DORR LLP
                                                                     Ari Holtzblatt (pro hac vice)
                                                                2
                                                                     ari.holtzblatt@wilmerhale.com
                                                                3    Allison Schultz (pro hac vice)
                                                                4    allison.schultz@wilmerhale.com
                                                                     Robin C. Burrell (pro hac vice)
                                                                5    robin.burrell@wilmerhale.com
                                                                6    1875 Pennsylvania Ave, NW
                                                                     Washington, DC 20006
                                                                7    Telephone: (202) 663-6000
                                                                8    Facsimile: (202) 663-6363

                                                                9    Attorneys for Plaintiff/Counterclaim
                                                                     Defendant FACEBOOK, INC.
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                             1                          3:20-CV-07182-JCS
                                                                                       FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 3 of 95



                                                                1          Plaintiff Facebook, Inc. (“Facebook”) alleges the following:
                                                                2                                      INTRODUCTION
                                                                3          1.     At various times between September 2019 and May 2021, Defendants
                                                                4    BrandTotal Ltd. (“BrandTotal”) and Unimania, Inc. (Unimania”) developed and
                                                                5    distributed internet browser extensions and mobile applications designed to improperly
                                                                6    collect data from Twitter, YouTube, LinkedIn, Amazon, Facebook, and Instagram.
                                                                7    Defendants distributed the Extensions and Apps on the Google Chrome Web Store and
                                                                8    Google Play App Store (collectively the “Chrome Store”). Anyone who installed one
                                                                9    of Defendants’ Extensions or Apps essentially self-compromised their browsers or
                                                                10   mobile device to run automated programs designed to collect data about its user from
                                                                11   specific websites. As to Facebook and Instagram, when a user visited those sites with
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   a self-compromised browser or mobile device, Defendants used the Extensions and
                                                                13   Apps to connect to Facebook computers and collect or “scrape” data from Facebook
                                                                14   and Instagram. The scraped data included user profile information (name, user ID,
                                                                15   gender, date of birth, relationship status, and location information), advertisements and
                                                                16   advertising metrics (name of the advertiser, image and text of the advertisement, and
                                                                17   user interaction and reaction metrics), and user Ad Preferences (user advertisement
                                                                18   interest information). Defendants used the data collected by the Extensions and Apps
                                                                19   to sell “marketing intelligence,” and other services through the website brandtotal.com.
                                                                20   Defendants’ conduct was not authorized by Facebook.
                                                                21         2.     On or about October 3, 2020, after Plaintiff discovered Defendants’
                                                                22   scraping and violations of its Terms, it revoked Defendants’ access to Facebook and
                                                                23   Instagram; and Google removed some of Defendants’ Extensions and Apps from the
                                                                24   Chrome Store. Despite Plaintiff revoking BrandTotal’s access, BrandTotal’s Chief
                                                                25   Product Officer created a new Facebook and Instagram account; and Defendants
                                                                26   continued to use their Extensions and Apps to scrape data from Facebook and
                                                                27   Instagram.
                                                                28

                                                                                                                2                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 4 of 95



                                                                1          3.      Facebook brings this action to stop Defendants’ violations of Facebook’s
                                                                2    and Instagram’s Terms and Policies, the Computer Fraud and Abuse Act, 18 U.S.C. §
                                                                3    1030 (the “CFAA”) and the California Comprehensive Computer Data Access and
                                                                4    Fraud Act, California Penal Code, § 502 (the “CDAFA”). Facebook also brings this
                                                                5    action to obtain damages and disgorgement for breach of contract and unjust
                                                                6    enrichment.
                                                                7                                          PARTIES
                                                                8          4.      Plaintiff Facebook is a Delaware corporation with its principal place of
                                                                9    business in Menlo Park, San Mateo County, California. Instagram is a subsidiary and
                                                                10   product of Facebook.
                                                                11         5.      Defendant BrandTotal Ltd. was incorporated in Israel on November 20,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   2016, and on information and belief, is headquartered in Israel. Ex. 1. BrandTotal Ltd.
                                                                13   has a subsidiary named BrandTotal Inc. that was incorporated in Delaware on
                                                                14   November 13, 2017, has an office in New York, New York, and sells BrandTotal’s
                                                                15   services in the U.S. Exs. 2 – 4. BrandTotal operates the website brandtotal.com, where
                                                                16   it sells marketing intelligence through its software-as-a-service platform.      Ex. 5.
                                                                17   BrandTotal controlled the browser extension named “UpVoice” that was used to scrape
                                                                18   data from social media services. BrandTotal distributed the Extension on the Chrome
                                                                19   Store under the developer name “UpVoice.” Ex. 6. Despite its scraping practices,
                                                                20   BrandTotal received approximately $8 million in venture capital funding between 2017
                                                                21   and 2018. Ex. 7.
                                                                22         6.      Defendant Unimania, Inc. (“Unimania”) was incorporated in the State of
                                                                23   Delaware on November 27, 2017. Ex. 8. Unimania developed and distributed at least
                                                                24   three browser extensions named “Ads Feed” (Ex. 9), “Who’s Following Me,” and
                                                                25   “Social Video Downloader” on the Chrome Store. Unimania also developed and
                                                                26   distributed at least 4 mobile apps named “Anonymous Story Viewer for Instagram,”
                                                                27   “Phoenix,” “Social One,” and “Story Savebox” on the Chrome Store. Exs. 10 - 13.
                                                                28   Unimania’s website, unimania.xyz, consisted of only a landing page. Ex. 14. In May

                                                                                                               3                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 5 of 95



                                                                1    2018, AdGuard Research reported that Unimania browser extensions for Chrome were
                                                                2    designed to scrape data from Facebook. See https://adguard.com/en/blog/unimania-
                                                                3    spyware-campaign.html. Those extensions were removed from the Chrome Store in
                                                                4    2018.
                                                                5            7.    Defendants shared common employees and agents.                For example,
                                                                6    BrandTotal’s Chief Product Officer and General Manager (Ex. 5), created Facebook
                                                                7    accounts in the name of Unimania and the Ads Feed extension. BrandTotal’s Chief
                                                                8    Technology Officer and co-founder (Ex. 5) also administered Unimania accounts on
                                                                9    Facebook.
                                                                10                               JURISDICTION AND VENUE
                                                                11           8.    The Court has federal question jurisdiction over the federal causes of
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   action alleged in this Complaint pursuant to 28 U.S.C. § 1331.
                                                                13           9.    The Court has supplemental jurisdiction over the state law causes of action
                                                                14   alleged in the Complaint pursuant to 28 U.S.C. § 1367 because these claims arise out
                                                                15   of the same nucleus of operative facts as Facebook’s federal claim.
                                                                16           10.   Defendants had multiple Facebook accounts and thereby agreed to
                                                                17   Facebook’s Terms of Service and Commercial Terms.               The Court has personal
                                                                18   jurisdiction over Defendants because Facebook’s Commercial Terms contain a forum
                                                                19   selection clause that requires this complaint be filed in the U.S. District Court for the
                                                                20   Northern District of California or a state court located in San Mateo County, and that
                                                                21   Defendants submit to the personal jurisdiction of either of those courts for litigating this
                                                                22   matter.
                                                                23           11.   Defendants also agreed to the Instagram Terms of Use. The Instagram
                                                                24   Terms of Use contain a forum selection clause that requires this complaint be resolved
                                                                25   by this Court, and that Defendants submit to the personal jurisdiction of this Court.
                                                                26           12.   Additionally, the Court has personal jurisdiction over Defendants because
                                                                27   they knowingly directed and targeted their conduct at California and at Facebook, which
                                                                28   has its principal place of business in California. Defendants also transacted business

                                                                                                                 4                             3:20-CV-07182-JCS
                                                                                         FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 6 of 95



                                                                1    and engaged in commerce in California by, among other things, distributing malicious
                                                                2    extensions to California-based Facebook and Instagram users and using California-
                                                                3    based services during their data harvesting scheme.
                                                                4          13.    By agreeing to the forum selection clause in the Facebook Terms of
                                                                5    Service and Instagram Terms of Use, Defendants agreed that this Court is the proper
                                                                6    venue for this matter.
                                                                7                                 FACTUAL ALLEGATIONS
                                                                8          A.     Background on Facebook and Instagram
                                                                9          14.    Facebook is a social networking website and mobile application that
                                                                10   enables its users to create their own personal profiles and connect with each other on
                                                                11   their personal computers and mobile devices. As of August 2020, Facebook daily active
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   users averaged 1.79 billion and monthly active users averaged 2.7 billion. Facebook
                                                                13   has several products, including Instagram. Facebook owns and operates the Instagram
                                                                14   service, platform, and computers.
                                                                15         15.    Instagram is a photo and video sharing service, mobile application, and
                                                                16   social network. Instagram users can post photos and videos to their profiles. They can
                                                                17   also view and comment on posts shared by others on Instagram.
                                                                18         16.    To create a Facebook or Instagram account, Facebook requires users to
                                                                19   register with a unique username and password. Registered users can create user profiles
                                                                20   and include information about themselves, including email address, phone numbers,
                                                                21   date of birth, and gender.
                                                                22         17.    Anyone with a Facebook or Instagram account can create and place ads on
                                                                23   Facebook and Instagram. Every week, users and businesses create millions of ads
                                                                24   through Facebook’s ad platform, which provides advertisers with many options for
                                                                25   reaching audiences.
                                                                26         B.     Facebook’s Ad Library
                                                                27         18.    The         Facebook        Ad           Library       (available            at
                                                                28   https://www.facebook.com/ads/library) allows anyone to search and view ads published

                                                                                                               5                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                           Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 7 of 95



                                                                1    on Facebook or Instagram. It was first created as the Political Ad Archive in May 2018.
                                                                2    The current version was made public in March 2019 and expanded the scope of the
                                                                3    library to include all active ads running in all countries and inactive ads if the ad is about
                                                                4    social issues, elections or politics. Ads from the latter category will be in the library for
                                                                5    up to 7 years. Only ads that have been viewed by a Facebook or Instagram user will
                                                                6    appear in the library.
                                                                7            19.   The Ad Library displays information about the Facebook Page responsible
                                                                8    for running the ads. The “page transparency” section in the library displays the creation
                                                                9    date of the Page, Page name changes, mergers with other Pages, and total spent by the
                                                                10   Page on social issues, elections or politics.
                                                                11           20.   The library is also searchable. Ads can be searched using a key word and
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   results display the text and image used in the ad. Results can further be filtered by
                                                                13   geographic region, platform, number of users that viewed the ad, and views on a
                                                                14   particular day.
                                                                15           21.   The library does not contain information about the specific users who
                                                                16   viewed an ad or a user’s reaction or interactions with an ad. Therefore, a user’s name,
                                                                17   ID, date of birth, gender, relationship status, location information, and Ad Preferences
                                                                18   are not available in the Ad Library. Similarly, the number of comments, likes, user
                                                                19   shares, and other user interaction or reactions are not publicly available in the Ad
                                                                20   Library.
                                                                21           C.    Facebook and Instagram Terms and Policies
                                                                22           22.   All Facebook users must agree to Facebook’s Terms of Service (available
                                                                23   at https://www.facebook.com/terms.php) and other rules that govern access to and use
                                                                24   of Facebook, which may also include the Facebook Commercial Terms 1 (collectively,
                                                                25   “Facebook Terms and Policies”).
                                                                26
                                                                27
                                                                28   1
                                                                         Facebook Commercial Terms apply to access and use of Facebook and Facebook
                                                                         Products for any business or commercial purpose.
                                                                                                                  6                              3:20-CV-07182-JCS
                                                                                         FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 8 of 95



                                                                1          23.     Everyone who uses Instagram agrees to Instagram’s Terms of Use and to
                                                                2    other rules that govern access to and use of Instagram, including Instagram’s
                                                                3    Community Guidelines and Platform Policy (collectively, “Instagram Terms and
                                                                4    Policies”).
                                                                5          24.     Instagram’s Terms of Use and Section 3.2.1 of the Facebook Terms of
                                                                6    Service prohibit users from “do[ing] . . . anything unlawful, misleading, [ ] or
                                                                7    fraudulent” or facilitate or support others in doing so.
                                                                8          25.     Section 3.2.2 of the Facebook Terms of Service prohibits users from
                                                                9    “do[ing] anything that could . . . impair the proper working or appearance of [Facebook]
                                                                10   Products.”
                                                                11         26.     Instagram’s Terms of Use also prohibit users from “do[ing] anything to
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   interfere with or impair the intended operation of the [Instagram] Service.”
                                                                13         27.     Section 3.2.3 of the Facebook Terms of Service prohibits “access[ing] or
                                                                14   collect[ing] data from [Facebook] Products using automated means (without our
                                                                15   permission) or attempt[ing] to access data you don’t have permission to access.”
                                                                16         28.     The Instagram Terms of Use also prohibit (a) “access[ing] or collect[ing]
                                                                17   in unauthorized ways . . . [including] collecting information in an automated way
                                                                18   without our express permission;” and (b) “violat[ing] someone else’s rights, including
                                                                19   intellectual property rights.”
                                                                20         D.      Background on Scraping
                                                                21         29.     “Web scraping” refers to the process of extracting data from a website
                                                                22   interface by using unauthorized automated means, such as specialized tools and
                                                                23   software. Websites, including the official Facebook site, are designed for human end-
                                                                24   users and not for automated use, and employ anti-scraping measures to prevent and
                                                                25   detect web scraping.
                                                                26         30.     “Mobile scraping” refers to the process of extracting data from a mobile
                                                                27   application by using unauthorized automated means. A mobile application is a kind of
                                                                28

                                                                                                                 7                          3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 9 of 95



                                                                1    software specifically designed to run on a mobile device and connect to protected
                                                                2    computers.
                                                                3          31.    Automation tools and software are necessary for scraping. Facebook
                                                                4    employs a number of measures to detect and disrupt unauthorized automated requests
                                                                5    on its systems, including monitoring use patterns that are inconsistent with a human
                                                                6    user, CAPTCHA, and disabling of accounts engaged in automated activity.
                                                                7          32.    When scrapers extract the desired data, they often restructure and format
                                                                8    it, and save and store it for further use, such as lead generation and pricing competition
                                                                9    and ads optimization.
                                                                10         E.     Background on Internet Browser Extensions
                                                                11         33.    Internet browsers, such as Google Chrome, Opera, and Firefox, are used
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   to access the internet. Internet browsers follow instructions from websites, in computer
                                                                13   code, to render and display a website’s content for users to see. Website content is
                                                                14   largely delivered in HTML code. Internet browsers are designed to render the HTML
                                                                15   code and display it in images and text for the user’s screen.
                                                                16         34.    Internet browser extensions are software components that alter a browser’s
                                                                17   functionality. Browser extensions can be installed to enhance user experience and the
                                                                18   functionality of the browser. For example, a browser extension can block pop-up ads.
                                                                19         35.    Browser extensions can also be used in illicit ways. Browser extensions
                                                                20   can be coded to access the full array of information available to the browser and its
                                                                21   functionalities. For example, a browser extension can be designed to monitor a user’s
                                                                22   browsing session, manipulate how the content of visited websites is displayed, and take
                                                                23   other unauthorized actions.
                                                                24         36.    Browser extensions are available for download by users from online
                                                                25   browser stores, which are often managed by the browser developer (i.e., Chrome Web
                                                                26   Store). In order for a browser extension to install, the user typically must grant
                                                                27   permissions for the extension to download and install on the user’s device.
                                                                28

                                                                                                                8                            3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 10 of 95



                                                                1          F.     Defendants Accepted Facebook’s and Instagram’s Terms and
                                                                2                 Policies
                                                                3          37.    At all relevant times, Defendants were bound by Facebook’s and
                                                                4    Instagram’s Terms and Policies.
                                                                5          38.    BrandTotal, through its agents and employees, created a Facebook account
                                                                6    in the name of “BrandTotal Analytics” on or about June 13, 2017, and a BrandTotal
                                                                7    Instagram account on or about December 5, 2016. BrandTotal also created a Facebook
                                                                8    business account on or about February 21, 2017.
                                                                9          39.    On or about September 3, 2019, BrandTotal, through its agents and
                                                                10   employees, created a Facebook business account for UpVoice. On or about June 8,
                                                                11   2020, BrandTotal, through its agents and employees, created a Facebook business
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   account named UpVoiceUS.
                                                                13         40.    On July 4, 2018, Unimania, through its agents and employees, created a
                                                                14   Facebook business account in the name of Unimania.
                                                                15         41.    Between 2017 and 2019, Defendants’ employees and agents created and
                                                                16   administrated five Facebook Pages used to promote the Extensions and Apps they used
                                                                17   to scrape data and BrandTotal’s marketing service.
                                                                18         42.    Between July 2018 and June 2020, Defendants’ employees and agents
                                                                19   created and controlled seven Facebook advertising accounts.         Defendants used
                                                                20   Facebook to promote their Extensions and Apps and BrandTotal’s marketing service as
                                                                21   set forth in Figures 1 and 2.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              9                          3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 11 of 95



                                                                1    Figure 1: BrandTotal Advertisement on            Figure 2: UpVoice Extension
                                                                2                  Facebook                           Advertisement on Facebook

                                                                3
                                                                4
                                                                5
                                                                6
                                                                7
                                                                8
                                                                9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                           43.    As explained below, BrandTotal’s Chief Product Officer (“CPO”) created
                                                                18
                                                                     a new Facebook and Instagram account after the above described accounts were
                                                                19
                                                                     disabled.
                                                                20
                                                                           G.     Defendants Used at Least Six Browser Extensions to Scrape Data
                                                                21
                                                                                  from Facebook Computers
                                                                22
                                                                                  1.    Overview
                                                                23
                                                                           44.    At various times between September 2019 and March 2021, Defendants
                                                                24
                                                                     developed and distributed at least six extensions called Who’s Following Me, Social
                                                                25
                                                                     Video Downloader, UpVoice, and Ads Feed to improperly collect data from Facebook
                                                                26
                                                                     computers.    Defendants also bundled their scraping code into extensions called
                                                                27
                                                                     Photomania and FB Down, which were developed by a third-party, to improperly
                                                                28

                                                                                                             10                         3:20-CV-07182-JCS
                                                                                       FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 12 of 95



                                                                1    collect data from Facebook computers. Defendants distributed the extensions on the
                                                                2    Chrome Store. Exs. 6 and 9. Since September 2019, the extensions have been installed
                                                                3    by thousands of users. These extensions were programmed to scrape data from various
                                                                4    websites, including from Facebook computers, and deliver it to Defendants.
                                                                5          45.    BrandTotal enticed users to install the UpVoice extension from the
                                                                6    Chrome Store by offering payments in exchange for installs, in the form of online gift
                                                                7    cards, and claiming that the users who installed the extension became “panelists . . .
                                                                8    [who] impact the marketing decisions and brand strategies of multi-billion dollars (sic)
                                                                9    corporations.” Ex. 6.
                                                                10         46.    Similarly, Unimania promoted the Ads Feed extension on the Chrome
                                                                11   Store by claiming that the users became “a panel member of an elite community group
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   that impacts the advertising decisions of multi-billion dollar corporations!” Ex. 9.
                                                                13         47.    Once installed by the users, however, Defendants used the users’ browsers
                                                                14   as a proxy to access Facebook computers, without Facebook’s authorization, meanwhile
                                                                15   pretending to be a legitimate Facebook or Instagram user. The extensions contained
                                                                16   JavaScript files designed to web scrape the user’s profile information, user
                                                                17   advertisement interest information, and advertisements and advertising metrics from
                                                                18   ads appearing on a user’s account, while the user visited the Facebook or Instagram
                                                                19   websites. The data scraped by Defendants included both public and non-publicly
                                                                20   viewable data about the users.
                                                                21         48.    Defendants’ extensions were designed to web scrape Facebook and
                                                                22   Instagram user profile information, regardless of the account’s privacy settings. The
                                                                23   extensions were programmed to send unauthorized, automated commands to Facebook
                                                                24   computers purporting to originate from the user (instead of Defendants), web scrape the
                                                                25   information, and send the scraped data to the user’s computer, and then to servers that
                                                                26   Defendants controlled.
                                                                27         49.    Defendants used the data collected by the extensions to sell “marketing
                                                                28   intelligence,” and other services through the website brandtotal.com. BrandTotal

                                                                                                               11                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 13 of 95



                                                                1    publicly stated that it used the data obtained through the extensions to provide marketing
                                                                2    insights about users and advertisers. Exs. 5 and 15.
                                                                3                 2.     The UpVoice Extension
                                                                4          50.    Between September 2019 and October 12, 2020, BrandTotal developed,
                                                                5    promoted, and distributed the UpVoice extension.             BrandTotal programmed the
                                                                6    UpVoice extension to web scrape data from both Facebook and Instagram, as well as
                                                                7    Amazon, Twitter, LinkedIn, and YouTube.           BrandTotal further programmed the
                                                                8    UpVoice extension to send the scraped data to a server controlled by Defendants.
                                                                9          51.    BrandTotal maintained and operated the website joinupvoice.com, which
                                                                10   it used to promote the UpVoice malicious extension. Exs. 15-16. To incentivize the
                                                                11   installation of that malicious extension, BrandTotal offered gift cards to visitors who
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   installed it. Ex. 15. For example, on its website, as shown in Figure 3 below,
                                                                13   BrandTotal promoted the UpVoice browser extension as a way to “[g]et paid for the
                                                                14   time you spend on” Facebook, YouTube, LinkedIn, Amazon and Twitter. Id. And
                                                                15   visitors to the website were instructed to “[a]dd the UpVoice Chrome extension to your
                                                                16   desktop browser [to] start earning gift cards.”        Id.    Once a user registered on
                                                                17   joinupvoice.com, the user would need to install the UpVoice malicious extension from
                                                                18   the Chrome Store.
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                12                           3:20-CV-07182-JCS
                                                                                         FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 14 of 95



                                                                1                                Figure 3: UpVoice Website
                                                                2
                                                                3
                                                                4
                                                                5
                                                                6
                                                                7
                                                                8
                                                                9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                           52.   BrandTotal deceived visitors to the website into believing Facebook, and
                                                                21
                                                                     other social networks were working with UpVoice and BrandTotal by identifying
                                                                22
                                                                     Facebook and the other companies as “participating sites,” (Exs. 15 and 17) when in
                                                                23
                                                                     fact, Facebook did not authorize Defendants to scrape data from its computers.
                                                                24
                                                                           53.   BrandTotal programmed the extension to web scrape user profile
                                                                25
                                                                     information and advertising data from Instagram users who installed the UpVoice
                                                                26
                                                                     extension. Ex. 18. BrandTotal caused the extension to scrape advertisements and
                                                                27
                                                                     advertising metrics, including information about the advertiser, the image and text of
                                                                28

                                                                                                              13                          3:20-CV-07182-JCS
                                                                                       FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 15 of 95



                                                                1    the advertisement, and user interaction and reaction metrics (e.g., number of views,
                                                                2    comments, likes) associated with an advertisement. Id.
                                                                3          54.   BrandTotal programmed the malicious extension to scrape Instagram user
                                                                4    profile information, including the user’s name, account name, user ID, profile picture,
                                                                5    and other information about the user’s account. Id.
                                                                6          55.   BrandTotal also programmed the UpVoice extension to send automated
                                                                7    requests to Facebook servers to obtain user profile information for Facebook users and
                                                                8    advertising data. Exs. 19-23. The extension was coded to scrape information when a
                                                                9    user visited Facebook.    BrandTotal caused the user’s ID, gender, date of birth,
                                                                10   relationship status, and location information to be scraped, regardless of the user’s
                                                                11   privacy settings. Id. BrandTotal also scraped Ad Preferences information (Ex. 18),
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   which is nonpublic information Facebook uses to determine what ads to show a user
                                                                13   based on a user’s activity on Facebook and Instagram, and other information.
                                                                14         56.   BrandTotal also coded the UpVoice extension to send requests to
                                                                15   Facebook servers to obtain advertisements and advertising metrics, including
                                                                16   information about the advertiser, the image and text of the advertisement, and user
                                                                17   interaction and reaction metrics (e.g., number of views, comments, likes) associated
                                                                18   with an advertisement. Ex. 24.
                                                                19               3.     Ads Feed Extension
                                                                20         57.   Since at least November 2019, Unimania developed, promoted, and
                                                                21   distributed the Ads Feed extension on the Chrome Store. Ex. 9. Unimania programmed
                                                                22   the Ads Feed extension to web scrape data from both Facebook and Instagram, as well
                                                                23   as Amazon, Twitter, and YouTube. The data collected through the Ads Feed extension
                                                                24   was sent to the same servers as the data collected through the UpVoice extension.
                                                                25         58.   According to the overview of the extension on the Chrome Store, the
                                                                26   extension saves 90 days of advertisements from Twitter, Facebook, Instagram,
                                                                27   YouTube, and Amazon and allows the user to “click back to those that interest you.”
                                                                28

                                                                                                              14                           3:20-CV-07182-JCS
                                                                                       FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 16 of 95



                                                                1    Id. Unlike the UpVoice extension, BrandTotal did not offer users a financial incentive
                                                                2    for installing the Ads Feed extension. Id.
                                                                3          59.    The Ads Feed extension used code almost identical to the code used in the
                                                                4    UpVoice extension to scrape user profile data, advertisements and advertising metrics,
                                                                5    and Ad Preference information from Facebook and Instagram. For example, like the
                                                                6    UpVoice extension, the Ads Feed extension scraped the image and text of the
                                                                7    advertisement, and user interactions with the ad (e.g., number of views, comments,
                                                                8    likes) from Facebook and Instagram ads, returned it to the user’s browser, and then sent
                                                                9    it to a server controlled by Defendants.
                                                                10                4.    Defendants’ Other Browser Extensions
                                                                11         60.    At various times between September 2019 and in and around October
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   2020, Defendants also developed, distributed, and used browser extensions called
                                                                13   Who’s Following Me and Social Video Downloader to web scrape data from Facebook
                                                                14   computers.    Defendants also bundled their scraping code into extensions called
                                                                15   Photomania, and Video Downloader Plus, which were developed and distributed by a
                                                                16   third-party, to improperly web scrape data from Facebook computers.
                                                                17         61.    Each of these extensions was programed to send automated requests to
                                                                18   Facebook computers, purporting to originate from the user (instead of Defendants),
                                                                19   scrape data, send the scraped data to the user’s computer, and then to servers that
                                                                20   Defendants controlled.     The extensions scraped data from the users’ Facebook
                                                                21   Accounts.
                                                                22         H.     Defendants Developed and Distributed Mobile Apps Used to Scrape
                                                                23                Data from Facebook Computers
                                                                24         62.    At various times between September 2019 and May 2021, Defendants
                                                                25   developed and distributed four mobile apps called Anonymous Story Viewer for
                                                                26   Instagram, Social One, Story Savebox, and Phoenix. Defendants distributed the mobile
                                                                27   apps on the Chrome Store. Exs. 10 - 13. According to information on the Chrome
                                                                28

                                                                                                                  15                        3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 17 of 95



                                                                1    Store, Anonymous Story Viewer for Instagram, Social One, and Phoenix were each
                                                                2    installed over 100,000 times. Id.
                                                                3          63.   Once installed by a user, Defendants used the app user’s access to
                                                                4    Facebook computers to mobile scrape data from Facebook computers, without
                                                                5    Facebook’s authorization, meanwhile pretending to be a legitimate Facebook or
                                                                6    Instagram user.
                                                                7          64.   Defendants promoted the Anonymous Story Viewer for Instagram app as
                                                                8    a way to view “Instagram stories without leaving a trace and for saving Instagram
                                                                9    stories, videos, and photos directly from your feed.” Ex. 10.
                                                                10         65.   Similarly, Defendants promoted the Story Savebox app as an “Instagram
                                                                11   downloader application that saves Instagram Stories, videos, and photos automatically
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   from your favorite accounts for 7 days. Special bonus – watch your friends’ Stories
                                                                13   anonymously!” Ex. 13.
                                                                14         66.   Defendants represented to users that both apps (Anonymous Story Viewer
                                                                15   for Instagram and Story Savebox) only “collected anonymous, non-personal user
                                                                16   demographics and ad data and aggregate them . . . . We do not collect store, use, share
                                                                17   or sell any of your personal information.” Exs. 10 and 13.
                                                                18         67.   Defendants programmed Anonymous Story Viewer for Instagram and
                                                                19   Story Savebox to mobile scrape Instagram data from Facebook computers and deliver
                                                                20   it to servers controlled by Defendants. Both apps collected Instagram users’ access
                                                                21   tokens and other user authentication information (IG Bearer Token, CSRF Token, and
                                                                22   Session ID) that could be used by Defendants to access Instagram users’ accounts
                                                                23   without their knowledge. Defendants removed that portion of the code from the apps
                                                                24   on or about October 24, 2020, after Facebook initiated legal enforcement proceedings
                                                                25   in this Court. Defendants also programed the apps to make automated requests to
                                                                26   Facebook computers to obtain user profile information and Instagram content, including
                                                                27   posts and comments of other Instagram users who did not install Defendants’ app. Both
                                                                28   apps scraped information from Instagram about the user who installed the app (name,

                                                                                                               16                          3:20-CV-07182-JCS
                                                                                       FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 18 of 95



                                                                1    username, phone number, profile picture, and Instagram ID) and about the user whose
                                                                2    posts appeared in the app user’s feed (name, username, and profile picture URL).
                                                                3    Finally, Defendants programed the apps to scrape content from Instagram (comment
                                                                4    count for a post, URLs for posts, text of posts, and IDs for posts).
                                                                5          68.     Defendants programmed Social One and Phoenix to mobile scrape
                                                                6    Facebook data from Facebook computers and deliver it to servers controlled by
                                                                7    Defendants.
                                                                8          69.     Defendants’ Phoenix and Social One apps operated similarly to
                                                                9    Defendants’ UpVoice extension in that they scraped data from Facebook. Defendants
                                                                10   programmed both apps to make automated requests for user profile information (gender,
                                                                11   date of birth, relationship status, and location information) and advertisement
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   information (image, text of the advertisement, and the Facebook ID associated with the
                                                                13   post). The apps were programmed to send all the scraped data to servers controlled by
                                                                14   Defendants.
                                                                15         I.      Facebook’s Enforcement Efforts
                                                                16         70.     On or about September 30, 2020, Facebook took various technical
                                                                17   enforcement measures against Defendants, including disabling Facebook and Instagram
                                                                18   accounts and Pages.
                                                                19         71.     On October 1, 2020, Facebook filed a civil action in the Superior Court of
                                                                20   California, County of San Mateo, case 20-CIV-04256, alleging violations of
                                                                21   Facebook’s and Instagram’s Terms based on scraping activity by Defendants’ UpVoice
                                                                22   and Ads Feed browser extensions.
                                                                23         72.     On October 1, 2020, shortly after Facebook filed its civil action in state
                                                                24   court, Google removed certain of Defendants’ browser extensions from the Chrome
                                                                25   Store, which disabled them.
                                                                26
                                                                27
                                                                28

                                                                                                                17                          3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 19 of 95



                                                                1          J.     After Plaintiff Revoked Defendants’ Access to Facebook, BrandTotal
                                                                2                 Create New Accounts, and Continued to Access and Scrape Data
                                                                3                 from Facebook Computers
                                                                4          73.    On October 3, 2020, after Facebook took technical enforcement measures
                                                                5    against Defendants, including disabling Facebook and Instagram accounts,
                                                                6    BrandTotal’s CPO created a Facebook account using the fake name “Jack Buch.” A
                                                                7    few minutes later, BrandTotal’s Chief Product Officer created an Instagram account
                                                                8    using the name “Jack_Back.”
                                                                9          74.    Defendants also continued to knowingly access and scrape data from
                                                                10   Facebook computers using their mobile apps and at least one browser extension after
                                                                11   and despite Facebook having revoked their access.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         75.    Even though Google removed the UpVoice browser extension from the
                                                                13   Chrome Store on October 1, 2020, Defendants knowingly continued to use it to scrape
                                                                14   data from Facebook computers through users that had installed the UpVoice extension
                                                                15   before Google removed it from the Chrome Store.
                                                                16         76.    On October 12, 2020, Defendants published another version of the
                                                                17   UpVoice extension on the Chrome Store under the developer name “UpVoice Team.”
                                                                18   Ex. 25. That UpVoice extension was programmed to scrape data from Facebook by
                                                                19   using the browser of the user of the extension as a proxy to connect with Facebook
                                                                20   computers, without authorization, meanwhile pretending to be an authenticated user
                                                                21   with proper login credentials.    The extension was designed to scrape data from
                                                                22   Facebook’s computers when the user was logged in and visited Facebook. The data
                                                                23   scraped from Facebook’s computers included advertisements, advertising metrics, and
                                                                24   data that was not publicly viewable and, in some cases, not even viewed by the user.
                                                                25   The extension was also coded to scrape data from LinkedIn.com, Twitter.com,
                                                                26   YouTube.com, and Amazon.com and was installed on at least one occasion. As of
                                                                27   October 14, 2020, the extension was no longer available for install on the Chrome Store.
                                                                28

                                                                                                               18                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 20 of 95



                                                                1          77.    The new UpVoice extension was coded to return scraped data to the user’s
                                                                2    browser, and then send it to a server controlled by Defendants.
                                                                3          78.    In or around February 2021, Defendants developed an extension called
                                                                4    UpVoice 2021.      Defendants began distributing UpVoice 2021 in March 2021.
                                                                5    Defendants programed UpVoice 2021 to collect data from Facebook.
                                                                6          79.    Defendants also continued to use the mobile apps Social One, Phoenix,
                                                                7    Anonymous Story Viewer for Instagram, and Story Savebox to scrape data from
                                                                8    Facebook computers after Facebook had revoked their access.
                                                                9          K.     Defendants Unjustly Enriched Themselves and Harmed Facebook
                                                                10         80.    Defendants’ violations of Facebook’s and Instagram’s Terms and Policies
                                                                11   have harmed Facebook.        Defendants interfered and continue to interfere with
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Facebook’s platforms.
                                                                13         81.    Facebook suffered damages attributable to the efforts and resources it used
                                                                14   to investigate and remediate Defendants’ conduct in an amount to be determined at trial.
                                                                15         82.    Since at least September 2019, Defendants have unjustly enriched
                                                                16   themselves at Facebook’s expense in an amount to be determined at trial. Facebook is
                                                                17   entitled to an accounting by Defendants and a disgorgement of all unlawful profits
                                                                18   gained from their conduct.
                                                                19                                FIRST CAUSE OF ACTION
                                                                20                                    (Breach of Contract)
                                                                21         83.    Facebook realleges and incorporates all preceding paragraphs here.
                                                                22         84.    Since December 2016, Defendants, through their employees and agents,
                                                                23   created multiple Facebook and Instagram accounts and agreed to Facebook’s and
                                                                24   Instagram’s Terms and Policies. Facebook’s and Instagram’s Terms constitute an
                                                                25   agreement between Defendants and Facebook. Defendants also agreed to Facebook
                                                                26   and Instagram’s Terms and Policies through the use of the service.
                                                                27         85.    Facebook has performed all conditions, covenants, and promises required
                                                                28   of them in accordance with Facebook’s and Instagram’s Terms and Policies.

                                                                                                               19                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 21 of 95



                                                                1            86.   Defendants’ actions interfered and caused others to interfere with
                                                                2    Facebook and Instagram, and engaged with Facebook and Instagram in unauthorized
                                                                3    ways.
                                                                4            87.   Defendants have breached Instagram’s Terms.           Defendants have also
                                                                5    breached Facebook’s Terms 3.2.1, 3.2.2, and 3.2.3. Facebook’s Terms prohibit (a)
                                                                6    using automated means without Facebook’s permission to web scrape user profiles and
                                                                7    account and advertising information from Facebook and Instagram; (b) scraping
                                                                8    Facebook and Instagram user profile information and advertising data by sending code
                                                                9    to Facebook that purported to originate from the user, which is “unlawful, misleading,
                                                                10   [ ] or fraudulent;” (c) falsely representing to users that Facebook is a “participating site”
                                                                11   in Defendants’ scraping activity; and (d) scraping the intellectual property rights of
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   others by harvesting advertising images and text. Instagram’s Terms of Use also
                                                                13   prohibit the same conduct.
                                                                14           88.   Defendants’ many breaches have caused Facebook to incur damages in an
                                                                15   amount to be proven at trial.
                                                                16           89.   Facebook likewise seeks injunctive relief.           As a direct result of
                                                                17   Defendants’ unlawful actions, Facebook has suffered and continues to suffer irreparable
                                                                18   harm for which there is no adequate remedy at law, and which will continue unless
                                                                19   Defendants’ actions are enjoined.
                                                                20                               SECOND CAUSE OF ACTION
                                                                21                                      (Unjust Enrichment)
                                                                22           90.   Facebook realleges and incorporates all preceding paragraphs here.
                                                                23           91.   Defendants’ acts as alleged herein constitute unjust enrichment of the
                                                                24   Defendants at Facebook’s expense.
                                                                25           92.   Defendants accessed and used, without authorization or permission,
                                                                26   Facebook’s services, platforms, and computer network, all of which belong to
                                                                27   Facebook.
                                                                28

                                                                                                                 20                             3:20-CV-07182-JCS
                                                                                         FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 22 of 95



                                                                1          93.    Defendants used Facebook’s services, platforms, and computer network
                                                                2    to, among other things, scrape data from Instagram and Facebook.
                                                                3          94.    Defendants received a benefit by profiting from the data they wrongfully
                                                                4    scraped from Facebook and Instagram, which they used to sell “marketing intelligence”
                                                                5    and services. But for Defendants’ wrongful, unauthorized, and intentional use of
                                                                6    Facebook and Instagram, they would not have obtained such profits.
                                                                7          95.    Defendants’ retention of the profits derived from their unauthorized use of
                                                                8    Facebook’s service, platform, and computer network, including data, would be unjust.
                                                                9          96.    Facebook seeks an accounting and disgorgement of Defendants’ ill-gotten
                                                                10   profits in an amount to be determined at trial.
                                                                11                               THIRD CAUSE OF ACTION
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                     (Computer Fraud and Abuse Act, 18 U.S.C. § 1030)
                                                                13         97.    Facebook realleges and incorporates all preceding paragraphs here.
                                                                14         98.    Defendants violated and attempted to violate 18 U.S.C. § 1030.
                                                                15         99.    Facebook’s computers are “protected computers” as defined by 18 U.S.C.
                                                                16   § 1030(e)(2)(B) because they are “used in or affecting interstate commerce or
                                                                17   communication.”
                                                                18         100. Defendants violated and attempted to violate 18 U.S.C. § 1030(a)(2)
                                                                19   because they intentionally accessed and attempted to access Facebook’s computers
                                                                20   without authorization and obtained public and non-public information from Facebook.
                                                                21   Defendants’ access was without authorization because Facebook revoked Defendants’
                                                                22   access to Facebook and filed a civil action against Defendants on October 1, 2020.
                                                                23         101. Defendants violated 18 U.S.C. § 1030(a)(4) because they knowingly and
                                                                24   with intent to defraud, accessed Facebook computers, by sending and attempting to send
                                                                25   unauthorized commands and requests, and by means of such conduct furthered the
                                                                26   intended fraud and obtained something of value. Defendants’ intended fraud included
                                                                27   sending concealed commands and requests to Facebook computers that falsely
                                                                28

                                                                                                                21                          3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 23 of 95



                                                                1    represented themselves as requests from an authenticated, logged in user in order to
                                                                2    access and obtain data from Facebook, the value of which exceeded $5,000.
                                                                3          102. Defendants’ actions caused plaintiff to incur a loss as defined by 18 U.S.C.
                                                                4    § 1030(e)(11), in an amount in excess of $5,000 during a one-year period, including the
                                                                5    expenditure of resources to investigate and remediate Defendants’ conduct. Plaintiff is
                                                                6    entitled to be compensated for losses and any other amount to be proven at trial.
                                                                7                              FOURTH CAUSE OF ACTION
                                                                8                                 (California Penal Code § 502)
                                                                9          103. Facebook realleges and incorporates all preceding paragraphs here.
                                                                10         104. Defendants violated California Penal Code, § 502.
                                                                11         105. Through the malicious extensions, Defendants knowingly accessed and,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   without permission, used Facebook’s computers in order to both (a) devise and/or
                                                                13   execute a scheme to defraud and deceive; and (b) wrongfully obtain data in violation of
                                                                14   California Penal Code § 502(c)(1)(A) & (B).
                                                                15         106. Through the malicious extensions, Defendants knowingly accessed and
                                                                16   without permission took, copied, and/or made use of data from Facebook’s computers
                                                                17   in violation of California Penal Code § 502(c)(2).
                                                                18         107. Defendants knowingly and without permission used Facebook’s computer
                                                                19   services, as defined by § 502(b)(4), in violation of California Penal Code § 502(c)(3).
                                                                20         108. By knowingly and without permission accessing Facebook’s computers,
                                                                21   computer systems, and/or computer networks Defendants violated California Penal
                                                                22   Code § 502(c)(7).
                                                                23         109. Defendants’ access was without permission because Defendants accessed
                                                                24   Facebook’s computers, computer systems, and/or computer networks after Facebook
                                                                25   revoked Defendants’ access to Facebook and Instagram and filed a civil action against
                                                                26   Defendants on October 1, 2020.
                                                                27         110. Facebook suffered and continues to suffer damages and a loss as a result
                                                                28   of Defendants’ actions. Facebook, therefore, is entitled to compensatory damages, in

                                                                                                               22                           3:20-CV-07182-JCS
                                                                                         FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 24 of 95



                                                                1    an amount to be proven at trial, as well as injunctive relief under California Penal Code
                                                                2    § 502(e)(1) and (2).
                                                                3          111. Because Defendants willfully violated California Penal Code § 502 and
                                                                4    given the clear and convincing evidence that Defendants committed “fraud” as defined
                                                                5    by 3294 of the California Civil Code, Plaintiff is entitled to punitive damages under
                                                                6    California Penal Code § 502(e)(4).
                                                                7                                 FIFTH CAUSE OF ACTION
                                                                8                            (Interference with Contractual Relations)
                                                                9          112. Facebook realleges and incorporates all preceding paragraphs here.
                                                                10         113. All Facebook and Instagram users must agree to Facebook’s and
                                                                11   Instagram’s Terms, which were valid and existing contracts at all relevant times.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         114. Under the Facebook Terms, among other things, all Facebook users agreed
                                                                13   to “[n]ot share your password, give access to your Facebook account to others, or
                                                                14   transfer your account to anyone else (without our permission).” Similarly, under the
                                                                15   Instagram Terms, among other things, all Instagram users agreed they would not
                                                                16   “attempt to buy, sell, or transfer any aspect of your account (including your username)
                                                                17   or solicit, collect, or use login credentials or badges of other users.”
                                                                18         115. Defendants knew of Facebook’s contractual relationship with its users and
                                                                19   of Facebook’s and Instagram’s Terms because Defendants agreed to them themselves
                                                                20   when they created accounts on Facebook and Instagram.
                                                                21         116. Defendants       intentionally   interfered    with   Facebook’s      contractual
                                                                22   relationship with its users by inducing them to share their access to Facebook and
                                                                23   Instagram with Defendants in violation of the foregoing provisions.
                                                                24         117. Defendants’ acts were wrongful in that Defendants falsely represented to
                                                                25   users that Facebook was a “participating site” that sanctioned Defendants’ conduct; and
                                                                26   solicited access to the users’ account and Facebook through the malicious extensions.
                                                                27   In fact, Facebook was never a “participating site,” and it never sanctioned Defendants’
                                                                28

                                                                                                                 23                             3:20-CV-07182-JCS
                                                                                         FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 25 of 95



                                                                1    conduct. Moreover, as stated above, Defendants’ conduct violated 18 U.S.C. § 1030
                                                                2    and California Penal Code § 502.
                                                                3          118. As a result of Defendants’ conduct, Facebook has incurred damages in an
                                                                4    amount to be proven at trial.
                                                                5                                SIXTH CAUSE OF ACTION
                                                                6           (Unlawful, Unfair or Fraudulent Business Practices against Defendants)
                                                                7          119. Facebook realleges and incorporates all preceding paragraphs here.
                                                                8          120. Defendants’ actions described above constitute unlawful, unfair, or
                                                                9    fraudulent acts or practices in the conduct of a business, in violation of California’s
                                                                10   Business and Professions Code Section 17200, et seq., including actions that are
                                                                11   forbidden by other laws.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         121. Defendants’ business practices are unfair because Defendants have acted
                                                                13   in a manner that is immoral, unethical, oppressive, unscrupulous and/or substantially
                                                                14   injurious to Facebook.       Defendants falsely represented that Facebook was a
                                                                15   “participating site” that sanctioned Defendants’ conduct when, in fact, Facebook did
                                                                16   not sanction Defendants’ conduct. Moreover, Defendants solicited and deceived users
                                                                17   into installing Defendants’ extensions which enabled Defendants to use the users’
                                                                18   browsers as a proxy to access Facebook computers, without Facebook’s authorization,
                                                                19   meanwhile pretending to be a legitimate user in order to scrape data from Facebook.
                                                                20         122. Scraping data and information from Facebook, as well as circumventing
                                                                21   Facebook’s ability to police its platforms for abusers, is substantially injurious because
                                                                22   of the significant harm that can result to Facebook and Instagram’s users if information
                                                                23   associated with those users is handled irresponsibly by third parties, including
                                                                24   Defendants. Further, the impact of the practice against Plaintiff far outweighs any
                                                                25   possible justification or motive on the part of Defendants. Facebook, and the public at
                                                                26   large, has a strong interest in the integrity of Facebook’s platforms, Facebook’s policing
                                                                27   of those platforms for abuses, and Facebook’s protection of its users’ privacy.
                                                                28

                                                                                                                24                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 26 of 95



                                                                1           123. Defendants’ business practices are fraudulent for the same reason.
                                                                2    Defendants falsely represented to Facebook and Instagram’s users that Facebook was a
                                                                3    “participating site” that sanctioned Defendants’ conduct when, in fact, Facebook did
                                                                4    not sanction such conduct. Moreover, Defendants deceived Facebook into providing
                                                                5    them with access to its computer network by using the login credentials of other users,
                                                                6    which Facebook did not and would not permit.
                                                                7           124. Defendants’ business practices also are unlawful.        As stated above,
                                                                8    Defendants’ conduct violated 18 U.S.C. § 1030 and California Penal Code § 502.
                                                                9           125. As a result of Defendants’ various acts and omissions, Facebook was
                                                                10   injured in fact and lost money and property in the form of, among other things, costs to
                                                                11   investigate, remediate, and prevent Defendants’ wrongdoings.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12          126. As a result of Defendants’ various acts and omissions, Facebook has
                                                                13   suffered and continues to suffer irreparable harm for which there is no adequate remedy
                                                                14   at law, and which will continue unless Defendants’ actions are enjoined.
                                                                15                                 PRAYER FOR RELIEF
                                                                16          Facebook seeks a judgment awarding the following relief:
                                                                17          (a)   A permanent injunction restraining Defendants from accessing and using
                                                                18   Facebook and Instagram;
                                                                19          (b)   A permanent injunction requiring Defendants to identify the location of
                                                                20   any and all data obtained from Facebook and Instagram, to delete such data, and to
                                                                21   identify any and all entities with whom Defendants shared such data;
                                                                22          (c)   A permanent injunction restraining Defendants from developing,
                                                                23   distributing, using and causing others to use browser extensions and other products and
                                                                24   devices designed to collect data from Facebook and Instagram, without first obtaining
                                                                25   Facebook’s express permission;
                                                                26          (d)   Compensatory damages in an amount to be determined at trial;
                                                                27          (e)   An accounting of each Defendant’s profits resulting from their scraping
                                                                28   activity;

                                                                                                               25                           3:20-CV-07182-JCS
                                                                                        FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                        Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 27 of 95



                                                                1           (f)    Disgorgement of Defendants’ profits resulting from their scraping
                                                                2    activities;
                                                                3           (g)    Pre-judgment and post-judgment interest; and
                                                                4           (h)    All other equitable or legal relief the Court deems just and proper.
                                                                5
                                                                6    Dated: May 24, 2021                           HUNTON ANDREWS KURTH LLP
                                                                7
                                                                8                                                    By:        /s/ Ann Marie Mortimer
                                                                9                                                             Ann Marie Mortimer
                                                                                                                              Jason J. Kim
                                                                10                                                            Jeff R. R. Nelson
                                                                11                                                         Attorneys for Plaintiff
                           Los Angeles, California 90071-2627




                                                                                                                           FACEBOOK, INC.
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                                                                           Platform Enforcement and Litigation
                                                                13                                                         Facebook, Inc.
                                                                14                                                             Jessica Romero
                                                                                                                               Michael Chmelar
                                                                15                                                             Stacy Chen
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                26                             3:20-CV-07182-JCS
                                                                                         FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 28 of 95



                                                                1                                       DEMAND FOR JURY TRIAL
                                                                2            Plaintiff hereby demands a trial by jury on all issues triable to a jury.
                                                                3
                                                                4    Dated: May 24, 2021                               HUNTON ANDREWS KURTH LLP
                                                                5
                                                                6                                                        By:        /s/ Ann Marie Mortimer
                                                                7                                                                 Ann Marie Mortimer
                                                                                                                                  Jason J. Kim
                                                                8                                                                 Jeff R. R. Nelson
                                                                9                                                              Attorneys for Plaintiff
                                                                                                                               FACEBOOK, INC.
                                                                10
                                                                                                                               Platform Enforcement and Litigation
                                                                11                                                             Facebook, Inc.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                                                                 Jessica Romero
                                                                                                                                   Michael Chmelar
                                                                13                                                                 Stacy Chen
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                     073923.0000055 EMF_US 85241826v1
                                                                                                                    27                             3:20-CV-07182-JCS
                                                                                               FIRST AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 29 of 95




                         EXHIBIT 1
                                                                                       Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 30 of 95



                                                                       2020-07-23 - Screenshot from ica.justice.gov.il

                                                                                                                                                                                                                                                                       •
                                                                                                                                                                            Corporate Authority 0viU¥t.e                                               accessibility   ~
                                                                                                                                                                                                       Israeli Corporations Authority
                                                                                                                                                                                                             Department of Justice

                                                                              Registrar of Partnerships                            Registrar of Associations                     Liens and mortgages                 Registrar of Companies


                                                                                                                                                                                     Information and services online < Corporations Online

                                                                                                                  Information and services online                                                          Support and use of the site ( 1

        You can search by corporation number or corporation name. The information as stated, is provided at no cost and eligibility to the
                                                                                .public. This information may be missing, inaccurate or out of date                                                                 Registrar of Companies
       To clarify the information and reports submitted to the Registrar of Companies or the Registrar of Partnerships as required by law,                                                                      moked-tagid@justice.gov.il @
                               including regarding the address of the company/ partnership, Rlease refer to the corRoration file (paid service)
                                                                                                                                                                                                                  Registrar of Associations
                                                                                                                                                                                                              moked-amutot@justice.gov.il @
                                          Company number                        [                                    brandtotal ] Company Name
                                                                                ~-------====='                                                                                                                      Registrar of Pledges
                                                                                           site                                                                                                         moked-mashkonot@justice.gov.il @

                                                                                                                                                                                                                                       • 5601 \.
                                                                                                       Search Results - Company Name: brandtotal

  ... I Report   ... r of the law   ... poration status      Company type                                         Name in Hebrew T                        ... oration number T

       2020                                      Active            Israeli                                          .BrandTotal Ltd                              515552065          .
                                                                                                                                                Corporation details
                                                                                                                       .BrandTotal Ltd :Name in Hebrew

                                                                                                                    BRANDTOTAL LTD :English name

                                                                                                        20/11/2016                          :Date of incorporation

                                                                                                                                                               :Sub-status

                                                                                                                                            :Company description

                                                                       To engage in any lawful business :The purpose of the company

                                                                                       Limited :restriction                   I   No :govermental company

                                                                                                                                   I    nothing :Fee obligations


                                                                                                                                                                  Address
                 I   5250608 :Postal Code         I   16   :A number   I   Through Abba Hillel                      :Street         I    Ramal Gan                :Locality

                         .Meitar Liquornik Geva & Leshem Brandwein & Co                               :at     I   Israel                :country           I       :PO Box


                                                                                                                                                  Additional actions

                                                                 Retrieve    Pfyment confirmation ~ pat(ons to the Registrar w, ]
                                             0     Order a portfolio ;; iorroif a company draft                        r•1 ]       ?    rdering documents rEI                ]



       ◄   II    ►                                                                                                                                                  of 1 items 1 - 1




                 .Please note that the actions performed by you on the site are maintained for the purpose of quality control and improvement of the service to the citizen                                                     ®
All rights reserved 2020 Ministry of Justice © Version Number: 4.1.0 Browser: Chrome                     I   Website of the Registrar of Companies                   I   Corporate Authority website   I   To the website of the Ministry of Justice
84                                                                                                                                                                                                                                          contact



                                                 URL: https://ica.justice.gov.il/GenericCorporarionInfo/SearchCorporation?unit=8
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 31 of 95




                         EXHIBIT 2
                                                                                                                     Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 32 of 95


                                                                                                                               2020-09-14 - Screenshot from icis.corp.delaware.gov
 • •            0     Division of Corporations - Filin      X     +
                       i icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx
                                                                                                                       2020-07-22 - Screenshot from icis.corp.delaware.gov                                                              *                                                                 ••
                                                                                                                                                                                                                                                                                                           •

Delaware.gov                                                                                                                                                                                                               Governor I General Assembly I Courts I Elected Officials I State Agencies




 Department of State: Division of Corporations
                                                                                                                                                                                                                                                                                          Allowable Characters

 HOME                                                                                                                Entity Details
 About Agency
 Secretary's Letter
 Newsroom
                                                                                                THIS IS NOT A STATEMENT OF GOOD STANDING
 Frequent Questions
 Related Links
 Contact Us                                                                                                  lncori:�oration Date I      11/13/2017
                                                                File Number:               6613286
 Office Location                                                                                                 Formation Date:         (mm/dd/yyyy)
 SERVICES                                                                                  BRANDTOTAL INC.
                                                                EntitY. Name:
 Pay Taxes
 File UCC's
 Delaware Laws Online                                           EntitY. Kind:              Corporation                EntitY. TY.Re:     General
 Name Reservation
 Entity Search                                                  Residency�                 Domestic                          State:      DELAWARE
 Status
 Validate Certificate
 Customer Service Survey
                                                                REGISTERED AGENT INFORMATION
 INFORMATION
 Corporate Forms
 Corporate Fees                                                 Name:                      PHS CORPORATE SERVICES, INC.
 UCC Forms and Fees
 Taxes
 Expedited Services                                             Address:                   1313 N MARKET ST STE 5100
 Service of Process
 Registered Agents                                              City:                      WILMINGTON                     County:        New Castle
 GetCorporate Status
 Submitting a Request                                           State:                     DE                        Postal Code:        19801
 How to Form a New Business Entity
 Certifications, Apostilles & Authentication of Documents       Phone:                     302-571-1128


                                                                Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                                more detailed information including current franchise tax assessment, current filing history
                                                                and more for a fee of $20.00.
                                                                Would you like O Status O Status.Tax & History Information

                                                                I Submit   J
                                                                I View Search Results J                      I New Entity Search J
=or help on a particular field click on the Field Tag to take you to the help area.
                                                                                                                       site map   I    privacy   I   about this site   I   contact us   I   translate   I   delaware.gov


                                                                                                             URL: icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx
                                                                                                                      URL: icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 33 of 95




                         EXHIBIT 3
                                                                                    Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 34 of 95




                                                                                       2020-09-14 - Screenshot from appext20.dos.ny.gov



                                         Services         News           Government             Local


                                                                                          NYS Departinent of State
                                                                                                Division of Corporations
                                                                                                      Entity Information
                                                                   The information contained in this database is current through May 27,                           2020.



                                                                                              Selected Entity Name: BRANDTOTAL INC.
                                                                                                      Selected Entity Status Information
                                                                                      Current Entity Name: BRANDTOTAL INC.
                                                                                                  DOS ID #: 5394869
                                                                                     Initial DOS Filing Date: AUGUST 16, 2018
                                                                                                       County: NEW YORK
                                                                                                Jurisdiction: DELAWARE
                                                                                                Entity Type: FOREIGN BUSINESS CORPORATION
                                                                                      Current Entity Status: ACTIVE

                                                                                                   Selected Entity Address Information
                                                                        DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
                                                                        BRANDTOTAL INC.
                                                                        49W23RD ST
                                                                        NEW YORK, NEW YORK, 10010
                                                                        Registered Agent
                                                                        NONE


                                                           This office does not record information regarding the names and addresses of officers, shareholders or directors of
                                                         nonprofessional corporations except the chief executive officer, if provided, which would be listed above. Professional
                                                     corporations must include the name(s) and address(es) of the initial officers, directors, and shareholders in the initial certificate
                                                                of incorporation, however this information is not recorded and only available by viewing the certificate.


                                                         *Stock Information                                        Name History
                                     # of Shares        Type of Stock           $   Value per Share        Filing Date        Name Type       Entity Name
                                                   No Information Available                                AUG 16, 2018       Actual          BRANDTOTAL INC.

                                     *Stock information is applicable to domestic business                 A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York State. The entity must use
                                     corporations.                                                         the fictitious name when conducting its activities or business in New York State.


                                                                              NOTE: New York State does not issue organizational identification numbers.

                                                                URL: https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?
p_token=F085393DBFF563EE8BBC0BB1E7F8CA49A867E59DB8E4569138E8FA93ACFB2E5FA6DE574A29CD6AB5E4A22B77BC3C51E1&p_nameid=80550B2CD21DA617&p_corpid=ECA5FCCCE7FCFE1E&p_captcha=17151&p_captcha_check=F085393
 DBFF563EE8BBC0BB1E7F8CA49A867E59DB8E4569138E8FA93ACFB2E5F844D33F58D6463B9685E535EE4F557D4&p_entity_name=%62%72%61%6E%64%74%6F%74%61%6C&p_name_type=%25&p_search_type=%43%4F%4E%54%41%49%4E%
                                                                                              53&p_srch_results_page=0
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 35 of 95




                         EXHIBIT 4
Case 3:20-cv-07182-JCS     Document 148 Filed 05/24/21 Page 36 of 95
                   2020-07-23 - Screenshot from privacyshield.gov


   Ill: Privacy Shield                                                                                                                                                                              Search                          Q      Login
   �Framework


      Self-Certify             Privacy Shield List      Audiences           About




               BrandTotal Inc.
                                                                  Participation
                • Active Participant
                                                                    EU-U.S. PRIVACY SHIELD FRAMEWORK: ACTIVE
                      Participation
                                                                    Original Certification Date: 8/23/2018
                      Privacy Policy
                                                                    Next Certification Due Date: 4/22/2021
                      Dispute                                       Data Collected: NON-HR
                      R esolution


                                                                    SWISS-U.S.PRIVACY SHIELD FRAMEWORK: ACTIVE
                                                                    Original Certification Date: 8/23/2018
                                                                    Next Certification Due Date: 4/22/2021
                                                                    Data Collected: NON-HR



                                                                    PURPOSE OF DATA COLLECTION
                                                                    BrandTotal Inc. is a subsidiary of BrandTotal Ltd. BrandTotal and BrandTotal Ltd. develop and provide marketers with
                                                                    real-time brand monitoring and competitive intelligence solutions on their and their competitors' online advertising
                                                                    activities, including in social networks (the "Service"). In order to perform the Service, we, BrandTotal, Inc. may use
                                                                    personal information, namely, for the purpose of research and development and/or marketing of the Service.
                                                                    BrandTotal will process the personal data it receives for the purposes of offering and/or providing the Service to
                                                                    customers. To fulfill these purposes, We may, without limitation, use the personal data to, and/or to assist BrandTotal
                                                                    Ltd. to: contact data subjects, to discuss or execute contracts, to provide the Service, to provide support and
                                                                    maintenance, to correct and address technical or service problems, for marketing purposes, to comply with applicable
                                                                    laws, regulations and orders from public authorities or courts, and/or for the establishment, exercise or defense of
                                                                    legal claims, whether in court proceedings or in an administrative or out-of-court procedures.




                                                                  Privacy Policy

                                                                    NON-HR DATA

                                                                    Document: BrandTotal - Privacy Shield Notice
                                                                    Description:
                                                                    BrandTotal Inc. is a subsidiary of BrandTotal Ltd. BrandTotal and
                                                                    BrandTotal Ltd. develop and provide marketers with real-time
                                                                    brand monitoring and competitive intelligence solutions on their
                                                                    and their competitors' online advertising activities, including in
                                                                    social networks (the "Service"). In order to perform the Service,
                                                                    we, BrandTotal, Inc. may use personal information, namely, for
                                                                    the purpose of research and development and/or marketing of
                                                                    the Service. BrandTotal will process the personal data it receives
                                                                    for the purposes of offering and/or providing the Service to
                                                                    customers. To fulfill these purposes, We may, without limitation,
                                                                    use the personal data to, and/or to assist BrandTotal Ltd. to:
                                                                    contact data subjects, to discuss or execute contracts, to provide
                                                                    the Service, to provide support and maintenance, to correct and
                                                                    address technical or service problems, for marketing purposes,
                                                                    to comply with applicable laws, regulations and orders from
                                                                    public authorities or courts, and/or for the establishment,
                                                                    exercise or defense of legal claims, whether in court proceedings
                                                                    or in an administrative or out-of-court procedures.
                                                                    Effective Date: 4/21/2020


                                                                    VERIFICATION METHOD
                                                                    Self-Assessment




                                                                  Dispute Resolution

                                                                    QUESTIONS OR COMPLAINTS?
                                                                    If you have a question or complaint regarding the covered data, please contact BrandTotal Inc. at:
                                                                    Oren Dor                                                                       oren@brandtotal.com
                                                                     BrandTotal Inc.
                                                                    49 W 23rd St, New York
                                                                    New York, New York 10010


                                                                    Privacy Shield organizations must respond within 45 days of receiving a complaint.

                                                                    If you have not received a timely or satisfactory response from BrandTotal Inc. to your question or complaint, please
                                                                    contact the independent recourse mechanism listed below


                                                                    NON-HR RECOURSE MECHANISM
                                                                    JAMS Privacy Shield Program



                                                                    Appropriate statutory body with jurisdiction to investigate any claims against Brandlotal Inc. regarding possible unfair or deceptive practices and
                                                                    violations of laws or regulations covering privacy Federal Trade Commission




      Self-Certify                            Privacy Shield List                     Audiences                               About

                                                                                      U.S.Businesses                          Program Overview
                                                                                      European Businesses                     Framework Text
                                                                                      EU and Swiss Individuals                Inactive Participants
                                                                                      Data Protection Authorities             News & Events
                                                                                                                              Contact
                                                                                                                              Privacy Program




                                            Home I Website Feedback I Privacy Policy I Disclaimer I F0IA I USA.gov


    t•'i\'.                                 The International Trade Administration {ITA), U.S. Department of Commerce manages this site to facilitate the Privacy Shield framework in the United States. External links to other Internet sites
      ~




                        TR A DE
                                            should not be construed as an endorsement of the views or privacy policies contained therein. This site contains PDF documents. A PDF Reader is available from Adobe Systems Incorporated
                 .,
    ��o•r�:,o1 ►•/


                                            U.S. Department of Commerce I EU-U.S. & Swiss-U.S. Privacy Shield I 1401 Constitution Avenue, NW. I Room 11018 I Washington. D.C. 20230
                                                                                                                                                                                                                                              •




                  URL: https://www.privacyshield.gov/participant?id=a2zt00000008XdzAAE&status=Active
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 37 of 95




                         EXHIBIT 5
Case 3:20-cv-07182-JCS     Document 148 Filed 05/24/21 Page 38 of 95
                     2020-06-30 - Screenshot from brandtotal.com/about



          ,aBrandTotal                                                About     News       Resources




                                                                                                                                             0
          Smarter marketing begins with data.
          Before digital, it was pretty straightforward to track the competition in print. on billboards and on TV. But today, with 90% of
          today's digital marketing hidden from view and fragmented across multiple channels, it can be challenging to understand how
          your brand marketing measures up to the competition.
          By applying advanced cyber security techniques and artificial intelligence, BrandTotal uncovers and analyzes competitors' #dark"
          marketing efforts, illuminating their strategies and tactics. Many of the most recognizable consumer brands use our competitive
          marketing intelligence platform to discover marketing threats and opportunities in real time.
          If you are interested in joining our team to help change the way marketers understand their competitive environment. please
          contact us!




          LEADERSHI P


          Alon Leibovich, CEO & Co· Founder                11!1

          Amir Lesh man, CTO & Co·Founder                  11!1
          Omer Ram ote,
                                                           11!1
          Chief Architect & Co·Fou nder

          Oren Dor, Chief Product Officer                  11!1
          Mar k Mansfie ld,
          SVP Global Head, Growth &                        11!1
          Partnerships




                                                                       Backed By


                                                      ♦                                                        Oracle Startup
                   I DC                                   Miccosoft
                                                          Accelerator            (-, q k!.':l?.!               Cloud Accelerator

               FJ            LABS                 f     FLIN T                         1,1- 1,1                      ONE WAY
                                                        CAPITAL                        !NVlSTMEHT                    VENTURES




                                                        Request a Demo
                              Fmd out what BrandTotal can show you about your competitors by request mg a demo today.




                                                                                                 F+il:i!M
                                                                                                                                     2020        d
                                                                                                           BrandTotal            c          Br<1n T~,~~I

           Get A Demo



           f in         '#



                                                      URL: https://www.brandtotal.com/about
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 39 of 95




                         EXHIBIT 6
                                         2020-07-27  - Screenshot of Document
                                             Case 3:20-cv-07182-JCS  UpVoice extension   from chrome.google.com
                                                                              148 Filed 05/24/21 Page 40 of 95




    6- chrome web store                                                                                                                 (I   Sign in



Home   > Extensions > UpVoice



 UP        UpVoice                                                                                                                Available on Chrome

          Offe red by: UpVoice

           *** *       "j   10 I Accessibility I .:, 5,0oo.. user s


                                               Overview               Reviews       Support      Rel ated




               <                                                                                                                         >




                                                                           o e oo




          Overview                                                                                           Additional Information

          This extension allows you to earn rewards just for being you!                                       A   Website         8   Report abuse

                                                                                                             Version
          Earn a selection of gift cards of your choice including Amazon and prepaid
                                                                                                             2.10.1439
          Visa for using Facebook, YouTube, Amazon , and other participating sites
          like you normally do. Share your opinions and win even more!                                       Updated
                                                                                                             July 19, 202 0

          As a qualified UpVoice panelist, you impact the marketing decisions and                            Size
          brand strategies of multi-billion dollars corporations, who compete for your                       341KiB
          attention online . This means that you have a direct influence on the online
                                                                                                             language
          advertising campaigns of big brands.
                                                                                                             English

                                                                                                             Developer
           Install the UpVoice extension and qualify to become a member of our
                                                                                                             contact@joi nupvoice.com
          panel. It's safe and won't impact your browser performance. As a qualified
                                                                                                             Privacy Policy
          member, we wrn reward you for browsing your social feeds and other
          participating sites as you normally do. For more details, please visit our
          terms of service at: https://joinupvoice.com/tos and our rewards plan at:
          https ://joinupvoice. com/faq/#reward s-plan.
          Make sure to disable your ad blocker if you have one, otherwise, we cannot
          collect the ads that target you and therefore we cannot reward you.


          Privacy & data collection
          When you regu larly visit Facebook, I nstagram and other participating sites,
          we securely collect the ads that you see and anonymous demographic
          profile data. We never share your personal information with anyone, except
          if needed to send you your rewards.


          We protect your data using the highest security standards and we comply
          with all privacy regulations . For more details, please visit our Privacy Policy
          at: https://joinupvoice.com/privacy and our Data & Privacy FAQ at:
          http://joinupvoice.com/faq/#upvoice•data-and-privacy
           If you have any questions, please contact us at: contact@joinupvoice.com.


           For more detail s please visit www.joinupvoice.com.


               Read less




                                                                          Related

           ..•••
           ,
                                                   ■                                                                        'I'
& v vyCon nect by SawyS...             PrizeRebel • Online Paid ...                  loginhood                    Microsoft Rewards
       8, 000+ users
                                             ***** 44                               ****+ 9                         **** ;, 130




                            This extension allows you to earn rewards just for being you!

                                                                      Available on Chrome




                               URL: https://chrome.google.com/webstore/detail/upvoice/bmngkajcejghcgafbobemkpjboikmgfi
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 41 of 95




                         EXHIBIT 7
                                                                2020-09-14
                                                              Case             - Screenshot
                                                                   3:20-cv-07182-JCS Documentfrom brandtotal.com/blog
                                                                                              148 Filed 05/24/21 Page 42 of 95




,a BrandTotal                                                                                                        About       News   Resources   Blog    Login         Request aDemo


                                        < Vlf:YV ALL POSTS




                                        BrandTotal Raises $6 Million in
                                        Series A Round to Expand
                                        Rollout of Agile Marketing
                                        Platform [PRESS RELEASE]
                                        September 25, 2018

                                         16r       Like 250   0   Shnre 0   tl4H41 Ii" Ji,Hii

                                                                                                                                                           Looking for social competitive   X
                                                                                                                                                           intelligence data? Start a convo
                                                                                                                                                           and let's get moving!




                                          II
                                               \
                                                                                                                                                                                     0


                                        BrandTotal , a New York- and Tel Aviv-based
                                        company whose agile marketing platform harnesses
                                        artificial intelligence, cyber security techniques and
                                        data science to empower brand marketers with
                                        competitive data and actionable in sights by
                                        revealing the d igit a I marketing activities of their
                                        top competitors, today announced the closing of a
                                        $6 million round of funding, bringing their total
                                        venture funding to $8 million .


                                        Flint Capital Leads Latest Funding

                                        BrandTotal Marketing Intelligence Platform Shines Light on " Dark
                                        Marketing," Revealing Hidden Digital Marketing Strategies to Empower
                                        Brand Marketers

                                        NEW YORK, Sept. 25, 2018 /PRNewswire/ ·· BrandTotal, a New York- and Tel
                                        Aviv-based company whose agile marketing platform harnesses artificial
                                        intelligence, cyber security techniques and data science to empower brand
                                        marketers with competitive data and actionable insights by revealing the
                                        digital marketing activities of their top competitors, today announced the
                                        closing of a $6 million round of fund ing, bringing their total venture
                                        funding to $8 million.

                                        International venture capital firm Flint Capital led the Series A fund ing
                                        round, which included:

                                               • NHN Investment, owner of Naver Corp., operator of Line, the most
                                                 popular messaging app in Japan and South Korea,
                                               • One Way Ventures, a Boston-based venture fund led by Semyon Dukach
                                                 and Eveline Buchatskiy, former Directors ofTechstars in Boston.

                                               • FJ Labs, led by Fabrice Grinda, who was recently named the #1 Most
                                                 Successful Angel Investor in the world by Forbes, [August, 2018]

                                        Glilot Capital Partners and Keshet Dick Clark Productions also joined
                                        the funding in early 2018. Both were participants in BrandTotal's $2 million
                                        seed investment round, which closed July 2017. The Series A fund ing caps
                                        off an event filled surnmer fo r Brand Total, announcing a partnership with
                                        MicrosorL via Microso fl's Dy11a 111ics 365, being selecled Lo Oracle's Slarlup
                                        Cloud Accelerator and having presented at Morgan Stanley's prestigious
                                        Innovation Summit.

                                        Funds from the Series A Round will be used to expand sales, marketing
                                        and data science efforts via BrandTotal's new offices in New York as well as
                                        internat ionally.

                                        "The support from Flint Capital and our investment leaders has already
                                        created new growth opportunities fo r BrandTotal among Fortune 500
                                        companies, by allowing us to optimize and expand the roll -out of our agile
                                        marketing platform," says Alon Leibovich, CEO and co-founder of
                                        BrandTotal. "Our proprietary data shows that 85% of sponsored posts on
                                        Facebook are 'dark posts,' meaning they are targeted to specific users.
                                        There is a massive gap in marketing visibility across digital platforms and
                                        we are illuminating these programs to empower marketers with actionable
                                        competitive insights."

                                        "We are thrilled to put our support behind the outstanding management
                                        team at Brand Total, a company that provides some of the world's largest
                                        organizations with unique and invaluable insights into digital marketing- a
                                        space which is projected to approach $120 billion in spend by 2021 in the
                                        U.S. according to Forrester Resea rch," says Sergey Gribov, Partner at Flint
                                        Capital.

                                        About the BrandTotal Agile Marketing Platform

                                        Launched in June 201 ?, BrandTotal's agile market ing intelligence platform
                                        is a Saas based solution that harnesses Al, cyber security techniques and
                                        data science to distill actionable insights. The technology was developed to
                                        provide brand marketers with valuable competitive intelligence about the
                                        digital marketing landscape within their industry. Through campaign
                                        aggregation, BrandTocal's technology detects creatives across various
                                        digital channels and clusters them into campaigns for analysis. Using signal
                                        detection, the platform identifies trends and outliers between brands
                                        within the industry-wide competitive landscape.

                                        BrandTotal's SaaS-based platform collects and consolidates both public
                                        and targeted "dark" posts f rom numerous paid media channels, including
                                        Facebook, lnstagram, Twitter, YouTube, Amazon and display banners
                                        across the web. With a lack of transparency in the ever-evolving digital
                                        marketing ecosystem, the platform can reveal a brand's opportunities and
                                        threats in real time, enabling marketers to become agile with a competitive
                                        edge.

                                        The BrandTotal Agile fv1arketing Platform provides detailed reports and
                                        cross-platform competitive analytics to help quantify brand marketing
                                        initiatives, including:

                                               • Target demographics

                                               • Share of voice

                                               • Advertising spend

                                               • Creative assets

                                               • Audience sentiment

                                               • Active channels
                                               • Engagement across multiple social platforms

                                               • Organic content shares


                                        About BrandTotal
                                        BrandTotal uses advanced cyber security techniques and artificial
                                        intelligence to reverse-engineer digital marketing programs, enabling
                                        brand marketers to see and understand the strategies their competitors
                                        are using to drive digital marketing.

                                        With corporate marketing budgets increasingly shifting towards digital
                                        channels, hyper-targeced and personalized campaigns have become more
                                        popular and are inherently hidden from public view. Because digital
                                        marketing is targeted to individuals, the parts that can be seen in the open
                                        are just fragmen ts o f a larger strategy. There's no way to know how
                                        competing companies are deploying their campaigns, who is seeing them,
                                        or how effective they are.

                                        In J11ly 2018, BrandTot;:il anno1 1nced a partnership with Microsoft in which
                                        the tech giant will provide access to select featu res from its Agile Marketing
                                        Platform to Microsoft customers through Microsoft Dynamics 365.

                                        In August 2018, BrandTotal was selected to participate in Oracle's Startup
                                        Cloud Accelerator, a six-month partnership in which Oracle provides
                                        mentoring, access to technology, client and partner lists and other
                                        resources to the world's most promising startups.

                                        For more Information contact:
                                        Jeffrey Keegan
                                        The Dilenschneider Group
                                        Jkeegan@dgi-nyc.com
                                        914-482-0289




                                                     About the author


                                                     I                  BrandTotal Staff
                                                     BrandTotal




                                                                               V IE W A LL        P OS T S




                                                                      Request a Demo
                                  Find out wha, BrandTocal can show you abou, your competitors by requesting a demo today.


                                          Enter your email •                                                                Subm it




           URL: https://www.brandtotal.com/blog/brandtotal-raises-6-million-in-series-a-round-to-expand-rollout-of-agile-marketing-platform-press-release
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 43 of 95




                         EXHIBIT 8
                                                                                                                Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 44 of 95




                                                                                                                  2020-09-14 - Screenshot from icis.corp.delaware.gov


 Delaware.gov                                                                                                                                                                                                          Governor I General Assembly I Courts I Elected Officials I State Agencies




 Department of State: Division of Corporations
                                                                                                                                                                                                                                                                                      Allowable Characters

 HOME
                                                                                                                  Entity Details
 About Agency
 Secretary's Letter
 Newsroom
                                                                                               THIS IS NOT A STATEMENT OF GOOD STANDING
 Frequent Questions
 Related Links
 Contact Us                                                                                                lncoq~oration Date /      11/27/2017
                                                           File Number:                   6633597
 Office Location                                                                                               Formation Date:       (mm/dd/yyyy)
 SERVICES
                                                           Entiw. Name:                   UNIMANIA, INC.
 Pay Taxes
 File UCC's
 Delaware Laws Online                                      Entiw. Kind:                   Corporation              Entiw. TY.Re:     General
 Name Reservation
 Entity Search                                             Residency_;_                   Domestic                       State:      DELAWARE
 Status
 Validate Certificate
 Customer Service Survey
                                                           REGISTERED AGENT INFORMATION
 Loading ...

                                                           Name:                          MWE CORPORATE SERVICES, LLC

                                                           Address:                       1007 NORTH ORANGE STREET, 4TH FLOOR,

                                                           City:                          WILMINGTON                   County:       New Castle

                                                           State:                         DE                     Postal Code:        19801

                                                           Phone:


                                                           Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                           and more for a fee of $20.00.
                                                           Would you like   O Status O Status.Tax & History Information

                                                           [ Submit   I
                                                           [ View Search Results      I                    [ New Entity Search      I
For help on a particular field click on the Field Tag to take you to the help area.
                                                                                                                    site map   I   privacy   I   about this site   I   contact us   I   translate   I   delaware.gov




                                                                                                     URL: https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 45 of 95




                         EXHIBIT 9
                                          2020-07-27 - Screenshot Ads
                                             Case 3:20-cv-07182-JCS   Feed extension
                                                                    Document           from chrome.google.com
                                                                             148 Filed 05/24/21 Page 46 of 95




    . . chrome web store                                                                                                                  (I   Sign in




Home    > Extensions > Ads Feed



            Ads Feed                                                                                                               Available on Chrome

            Offe red by: https://www.unimania.xyz

            ** * * ..      8   I Accessibility I .:. 6,000 + users


                                                           Overview         Reviews         Rel ated




              <                                                                                        lnstagram                          >




                                                                            oo •




            Overview                                                                                               Additional Information

            Automatically save the ads you see on social networks and finally know                                 8   Report abuse
            which advertisers find you the most attractive online.                                                 Version
                                                                                                                   2.10.143 9
            This extension automatically saves the ads you are exposed to online so
            you can click back to those that interest you. Also, use Ads Feed to find out                          Updated
            how many ads targeted you in the last period, who are the top 5 advertisers                            July 19, 2020
            that competed for your attention on line and what ads others like you saw.                             Size
                                                                                                                   780KiB
            We collect this data by monitoring which ads you and others like you see
                                                                                                                   language
            while you browse.
                                                                                                                   English
                                                                                                                   Developer
            By installing the "Ads Feed" extension, you are officially becoming a panel
                                                                                                                   contact@unimania.xyz
            member of an elite community group that impacts the advertising decisions                              Privacy Policy
            of multi-billion dollar corporations!


            Privacy Policy and Service Terms:
            We care a lot about your privacy and we work hard to safeguard the data
            we collect and to comply will all relevant laws and regulations.

            As a panel member, we collect anonymous Facebook demographics data
            and ad related data from the sites you visit of the advertising campaigns
            lhal target you and other µanelisls. We aggregate and use this data for
            market research purposes, namely, to build special advertising related
            insights and analyses for brands that work with us.

            We do not collect, store, use, share or sell any of your personal
            information. In addition, we do not monitor your online behavior, track your
            activities or collect the web pages you visit.

            Please review our service terms and priVacy policy below to learn more
            about what data we collect about you and what we use it for. If you have
            any questions concerning your privacy, please contact us at:
            privacy@unimania.xyz.

            Privacy policy: http://privacy.unimania. xyz/privacy_policy_a f. pdf
            Service terms: http://privacy.unimania.xyz/service_terms_af.pdf

            Contact us:
            We are here for you. If you find a bug or have a new feature in mind, or if
            you have a question about the extension or your privacy, please don't
            hesitate to contact us at: contact@unimania.xyz


               Read less




                                                                          Related


                                                    li:J                                A
<      Turbo Ad Finder                 PreciseMagne tic for FB ...               Info and Ads Watch                       My Ad Finder

       *** **      296                       *****          62                     * **** ,                               ****~ 12




                      Automatically save the ads you see on social networks and finally
                        know which advertisers find you the most attractive online.

                                                                      Available on Chrome




                               URL: https://chrome.google.com/webstore/detail/ads-feed/deciloopcooglpjhomblbbjeeenohbpg
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 47 of 95




                        EXHIBIT 10
          Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 48 of 95
2021-01-12 - Screenshot of Anonymous Story Viewer for Instagram app from Google Play Store



     gg
            Google Play
               Apps
                                Search



                                Categories v       Home       Top charts      New releases
                                                                                                                               Ell
                                                                                                                                                                •
                                                                                                                                                               (I

          My apps

        Shop

<                                                                             Anonymous Story Viewer for
        Games                                                                 lnstagram
        Kids                                                                  Unimania.      Social                                     ***ii         728.:,
        Editors' Choice                                                       ~ Everyone



    Account                                                                   A You don't have any devices




                                                                                                                                              ''"'
    Payment methods                                                             I!)   Add to Wishlist
    Play Points           New

    My subscriptions

    Redeem

    Buy gift card

    My wishlist

    My Play activity

    Parent Guide




                                               Anonymous Story Viewer for lnstagram is an application for viewing lnstagram stories without
                                               leaving a trace and for saving lnstagram stories, videos, and photos directly from your feed


                                               ** Our Anonymous Story Viewer for lnstagram Features**
                                               *   View lnstagram stories invisibly and protect your privacy'
                                               *   Download lnstagram stories, photos and videos straight from your feed into your gallery
                                               *   Simple and convenient design for easy usage
                                               *   Lightening fast downloader
                                               *   NO ADS or in-app purchases' Our Application is FREE OF CHARGE




                                               Privacy Policy and Service Terms
                                               We care a lot about your privacy and we work hard to safeguard the data we collect and to comply will
                                               all relevant laws and regulations


                                               To keep Anonymous Story Viewer for lnstagram 100% free, we only collect anonymous, non-personal
                                               user demographics and ad data and aggregate them for market research purposes only, namely, to
                                               build special advertising related insights and analyses for brands that work with us. We do not collect,
                                               store, use, share or sell any of your personal information


                                               Please review our service terms and privacy policy below, before you install the extension, to learn
                                               more about what data we collect about you and what we use it for. If you have any questions
                                               concerning your privacy, please contact us at: privacy@unimania.xyz


                                               Privacy policy https//bitly/2QMzqOi
                                               Service terms https//bitly/2LBBliQ


                                               Contact us
                                               We are here for you If you find a bug or have a new feature in mind, or if you have a question about
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 49 of 95
              LI IC CALCI 1.::,1u1 I VI yuu1 t-JI I VCH.,y, t-JICa.::ic UVI I L I 1c.::,nau::: LU L,VI I LCIL,L U.'.:> Cll. 0 1 IV I 1y1 I IVU.'.:>~   UI 111 1 1011 10.AJL




              Copyright notice
              Anonymous Story Viewer for lnstagram was developed by Unimania Inc. It is not affiliated with or
              endorsed by lnstaqr8m Inc lnstaqram'" is a trademark of lnstaqram Inc



                                                                                        READ MORE




              REVIEWS                                                                                                                                         8 Review Policy




                        3.7                                  4   I
                                                             z ■
                          .:. 728 total


                             nadim sleilaty
                                                 October 8, 2020
                                                                                                                                                                □             □
                             *
                             You cant search for people .. only view your friends

                             Mritunjoy Mandal
                             ***** May 31, 2020
                                                                                                                                                                □             □
                                                                                                                                                                 82

                             This appl icat ion is so lovely and very interested I With the help of this web service, you quick-
                             ly and anonymously get access to all lnstagram Stories of any public account.m any people
                             use this application and also like .i like thi s application .,.,

                             eld
                             * * * *             July 31, 2020
                                                                                                                                                                □
                                                                                                                                                                63
                                                                                                                                                                              □
                             It really does view the story of people you follow anonymously. I tested it using my ot her in-
                             stagram account and it really does work. The only problem I have w ith it is you can't search
                             people you want to view, the only stories you can see are the ones in your feed (top of the
                             screen) Adding that                 L
                               Full Review

                             Nazanin F

                             **                  September 27, 2020
                                                                                                                                                                □             □
                             This app is good and you can see all of the story anonymously, but after a while it w ill cause
                             your lnstagram to be blocked and actually u w ill be hacked 111 This action happend for me
                             and I coudnt access to my instagram account for some hours and difficultly I could return
                             my page                 and finally ..

                               Full Review


                                                                                 READ ALL REVIEWS




              WHAT'S NEW
              The login issues were fixed. Please contact us at contact@unimania.xyz if you still experience issues
              with logging in to this app with either lnstagram or Facebook. EnjoyI




              ADDITIONAL IN FORM ATION

              Updated                                       Size                                           Installs

              August 3, 2020                                40M                                            100,000+


              Current Version                               Requires Android                               Content Rating

              4.0.7                                         5.1 and up                                     Everyone
                                                                                                           Learn More


              Interactive Elements                          Permissions                                    Report

              Users Interact                                View details                                   Flag as inappropriate
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 50 of 95
                       Offered By                   Developer
                       Unimania.                    contact@unimania.xyz
                                                    Privacy Policy
                                                    5 Times Square, New
                                                    York, NY 10036, USA




                   More by Unimania.




                     Social One - Facel          Phoenix - Facebo,
                     Uni mania.                  Unimania


                     ****

      ©2020 Google Site Terms of Service Privacy Developers About Google I Location: United States Language: English
      By purchasing this item, you are transacting with Google Payments and agreeing to the Google Payments Term s of Service and Privacy Notice.
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 51 of 95




                        EXHIBIT 11
                                Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 52 of 95

                            2021-03-15 - Phoenix app from play.google.com

                                                                                                                                             ...•••
    gg
         Google Play
         Apps
                       Search


                       Categories   v         Home          Top charts          New releases
                                                                                                                         -                             Sign In




     My apps

     Shop
                                                                    Phoenix - Facebook & Messenger
<    Games                                                          Unimania.      Social                                     * 1t   * 1t    16,196.:,

     Family                                                         I!   Parental guidance

     Editors' Choice
                                                                     (!)    Add to Wishlist                                                  Install

 Account
 Payment methods
 My subscriptions
 Redeem
 My wishlist
 My Play activity

 Parent Guide

                                                                                                                                                         >
                                                          Phoenix


                               Simple. Elegant. Phoenix.


                               Want to use Facebook but have battery and storage issues?
                               With Phoenix, you can use Facebook without sacrificing battery or mol:iile storage. Phoenix is a
                               Facebook wrapper t hat shows Facebook ill its mobile-friendly web interface and provides t he feel of
                               the original Facebook app. By usin g this app, with its clean design and illtuitive UI, you get the most of
                               Facebook's mobile features and 1nany other unique features, but much faster and lighter. Also,
                               Phoenix helps you save a Iot of data so you don't end up having Ombs left way before the renewal I


                               Facebook & Messenger in one place
                               Phoenix now offers in-app messages, calls, and video calls so you don't need to use Messenger
                               separately. We also offer Chat Heads just like Messengerl Switch to other apps and still be able to
                               reply to messages usihg the noatillg bubbles on your screenl


                               The best video calling app
                               You shouldn't download anytliing extra1By using Phoenix you can instantly 1nake voice and video calls
                               with your Facebook friends and save battery and memory at the same ti1ne.


                               Download & share content easily
                               Lool<ing for a user-friendly video downloader for Facebook? This app uses a custom photo viewer and
                               video player that allow you to easily download and share videos and photos fro1n Facebook. Just
                               select the video or photo you want to download and save it wherever you want on your phone or share
                               it with your friends directly via different apps.


                               Full control of your notifications
                               Read your latest notifications and rnessages right on your home screen, without having to open the
                               app. You can also custorriizeyour notifications:
                               • Tum on or off Facebook notifications
                               • Tum on or off Messenger notifications
                               • Save battery by choosing how often to sync notifications
                               • Enable/ disable Chat Heads
                               • Filter out notifications by keywords
                               • Mark all notifications as read


                               Customize your News Feed
                               Phoenix allows you to change how the app looks and feels by picking just about any layout, theme, or
                               text size your heart desires. You can even enjoy our loveable, battery-saving dark theme. You can also:
                               • Download photos on-the-go without even opening them
                               • Hide Stories
                               • Save data by disabling image loading
                               • Mute Facebook reactions sound
                               · We also support multiple Facebook accounts and Facebook search suggestionsl


                               Rate usi
                               We work hard to provide you with ~he best experience. If you like Phoenix, please provide us with a
                               5-star ratingl If you have any questions, remarks or suggestions, we'd be happy to hear theml Please
                               refer to our contact details below.


                               Privacy Policy and Service Terms:
                               We care a lot about your privacy and we work hard to safeguard the data we collect and to comply will
                               all relevant laws and regulations.


                               To keep Phoenix 100% free, we only collect anonymous, non-personal user demographics and ad data
                               for 1narket research purposes only, namely, to build special advertising related insights and analyses
                               for brands t hat work with us. We do not collect, store, use, share or sell any of your personal
                               information.


                               Please review our service tenns and privacy policy below to learn more about what data we collect
                               and what we use it for. Please contact us at piivacy@uniinania.xyz if you have any questions.
                               Privacy policy http//privacy.unimania.xyz/ privacy_policy_pnx.html
                               Service terms: http://privacy.unimania. xyz/ service_terms_eula..pnx.html


                               Contact us:
                               We are here for you. If you find a bug or have a new feature in mihd, or if you have a question about the
                               app or your privacy, please don't hesitate to contact us at phoenix@uni1nariia.xyz or by going to t he
                               Setting ->About-> Contact us.


                               Copyright notice:
                               Phoenix was developed by Unimania Inc. It is not affiliated with nor endorsed by Facebook Inc.
                               Facebook™ is a trademark of Facebook Inc. All Facebook icons, iinages and copyiights are the
                               property of Facebook Inc.


                               Website: unimania.xyz


                                                                                          COLLAPSE




                               REVIEWS                                                                                   9   ~eview policy and info




                                        4. 1
                                    ****.:. 16,196total


                                           Christian Huber                                                                                     •
                                                                                                                                              ••
                                           * * * * * February 26. 20 21                                                              7

                                           Messanger stopped working. Edit: Thx, Unimania. I installed the update, but the massenger
                                           still does not work. When fetsching messages it says: 'slow connection. please wait .. .' and
                                           stuck there. If I open a message notification it says 'The link you followed may be broken, or
                                           t he page may have been ...
                                            Full Review


                                             Unimania.       nt r   □, 1D

                                             Thanks for your feedback. There's a new version ou! (3 9J 801 } that should fix the
                                             Messenger issue. Please check ou! the latest version and let us know if you're still
                                             experiencing issues. Thanksl

                                           Eleazar Gaitan Munoz
                                                                                                                                              •••
                                           ***            February 5,202 I                                                           7

                                           I am very pleased using t he app. I just have noticed two issues that bugs me. The image
                                           downloader adds a .jpg to downloaded i1nages so the real file na1ne has .jpg twice in the
                                           name so it won't be shown in the gallery. The second one is that I am unable to look at i1n-
                                           ages that are considered as danger...
                                            Full Review

                                           Vladimir Sajid                                                                                     ••


                               •
                                                                                                                                               •
                                           ****           January 30 2021                                                            7

                                           Pretty good, but it has a problem downloading images. You can setup a folder for download
                                           but it won't show up·in Gallery no 1natter what. You have to go directly via File Manager ih or·
                                           der to access t hem. It's a bit cumbersome for when you're trying to share images via chats
                                           like Telegram etc.
                                           joe holzer                                                                                          •
                                                                                                                                              ••
                                           * * * * * February 26, 2021
                                                                                      .                                       .
                                           Great app, love the dark mode and its speed and the amazing work t he dev is putting in to
                                           solve problems and i1n prove t he app. Well donel

                                                                                  READ ALL REVIEWS




                               WHATS NEW
                               Fixed: we're releasing another fi x to solve the Messenger issue.
                               New: now you can change the Messenger view to a web view mode
                               Fixed: calling not working for EU users
                               Fixed: chat-Heads not working for EU users
                               Fixed: dark mode issues in friends tab




                               ADDITIONAL INFORMATION

                               Updated                           Size                            Installs
                               January 28, 2021                  6.9M                            500,000+

                               Current Version                   Requires Android                Content Rating
                               3.9.2601                          5.0 and up                      Parental guidance
                                                                                                 Parental Guidance
                                                                                                 Recommended
                                                                                                 Learn more

                               Interactive Elements              Permissions                     Report
                               Users Interact, Digital           View details                    Flag as inappropriate
                               Purchases

                               Offered By                        Developer
                               Unimania.                         Visit website
                                                                 phoenix@unimania.xyz
                                                                 Privacy Policy
                                                                 5 Times Square, New
                                                                 York, NY 10036, USA




                           Similar                                                                                                          See more




                                                                    •                                                          •
                                                                    •
                                                                                                                              1
                            Maki Plus for Far                 Swipe Pro for Fa                 Maki for Faceboc          Swipe for Facebo
                            Sunshine Apps                     Happenin g Studios               Sunshine Apps             Happening Studios

                             ****             AEDS.49          ****            AED l 0.99       ****



                           More by Unimania.


                                                0




                            Social One - Face
                            Unimania.

                             ****




                       © 2021 Google Site Terms of Service Privacy Developers About Google I Location: United Arab Emirates Language:
                       English (United States) All prices include VAT.
                       By purchasing this ii em, you are t ransacting w ith Google Payments and agreeing to t he Google Payments Terms of Service
                       and Privacy Notice.




Page URL: https://play.google.com/store/apps/details?id=com .jesture.phoenix
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 53 of 95




                        EXHIBIT 12
                                Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 54 of 95

                         2021-03-15 - Social One app from play.google.com

                                                                                                                                                  ...•••
    gg
         Google Play
         Apps
                       Search


                       Ca1egori es   v           Home             Top charts           New releases
                                                                                                                                 -                          Sign In




     My aJJJJ~
     Shop
                                                                       Social One - Facebook, lnstagram
<                                                       0
     Games                                                             & Tw itter
     Family                                                            Unimania. Social          * * * * 3,616 .:,
     Editors' Choice                                                   I!!   Parental guidance


 A~count                                                                 [!) Add to Wishlist                                                      lnstell
 Payment methods
 W.y subscriptions
 Radeem
 Wy wishlist
 W.y Play activity
 Parent Guide



                                                                                   •




                               With Social One, you can use Facebook, lnstagram and Twitter without sacrificing your battery or
                               mobile storage. Social One is a light-weight app that allows you to access all 3 social networks in their
                               mobile-friendly web interfaces and with the look & feel of the original apps.


                               Enjoy rich features, such as:
                               Swiping between Facebook, lnstagram and Twitter
                               Fast download, almost no 1nemor; consumption
                               Modern and simple design


                               Social One is free to use forever. No additional ads or in-app purchases.


                               Privacy Policy and Service Terms:
                               We care a lot about your privacy and we work hard to safeguard t he data we collect and to co1n ply will
                               all relevant laws and regulations.


                              To keep Social One 100% free, we only collect anonymous, non-personal u,er demographics and ad
                               data for market research purposes, namely, to build special advertising related insights and analyses
                               for brands that work with us. We do not collect, store, use, share or sell afl)' of your personal
                               information.

                                            .                 .
                               Please review our service terms and privacy policy below, before you instal the extension, to leam
                               more about what data we collect about you and what we use it for. If you have any questions
                               concerning your privacy, please contact us at: privacy@unimania.xyz.


                               Privacy policy http://privacyuni1nania.xyzJpdvacy_policy_social_onehtml
                               Service terms: http://privacy.uni1nania.xyz/ service_tenns_eula_sociaLone.ht ml


                               Contact us:
                               We are here for you. If you find a bug or have a new feature in mind, or if you have a question about the
                              extension or your privacy, please don't hesitate to contact us at social.one:g)unimania.xyz


                               Copyright noti oe:
                               Social One was developed by Unimania Inc. It is not affiliated with or endorsed by Facebook Inc.,
                               lnstagra1n Inc. or Twitter Inc. Facebook"', lnstagram™ and Twitter"' are lrademarks of Facebook
                               Inc., lnstagram Inc. or Twitter Inc. respectively.


                                                                                            COLLAPSE




                               REVIEWS                                                                                           8 ~eview policy and info



                                         3.9
                                     ****.&. 3,616   total


                                           Janice Lawrence                                                                                         ••
                                                                                                                                                    •
                                            * * * * * February 19, 2021
                                           Runs fast. Uploads quickly. Messenger°is included. You arenl blocked ih by ads, either. It has
                                           everything I need except the option to edit posts' Hmmm. Now I •::an edit posts again.t;:
                                           Whatever they did during t he rework, reinstall or whatever, I can tag people and continue the
                                           sentence without if inc...
                                                Full Review
                                           Sakamoto Mio
                                            * * * * * March 7 2021                                                                       ••        ••
                                                                                                                                                   •

                                           Greetings ~ (as another stated} - 'Runs fast. Uploads quickly. Messenger is included. You
                                           aren't blocked in by ads, either. It has everything I need' ~ (and} I AGREE. ndeed it does, I only
                                           need- "the BIG 3· (FB, lnsta & Twitter)- and thats what it delivers. - easy to use, clean and
                                           saves me space ...
                                                Full Review



                                I
                                           King David Adekunle
                                            * * * * * .1an1f;lry n         ,n:,1

                                           The best app ever good job t hanks for this app I'm not able to waste data by downloading
                                                                                                                                         ••.,      •••



                                           t he app in social one. .,,._,.,,,..,, but rm having problem in signing my instagram account.'!:!'
                                                    beside that it's the best.
                                           Remote Keyone                                                                                           ••
                                            ****              January 26 2021                                                            ••
                                                                                                                                          5
                                                                                                                                                    •

                                           Good app. The lower bar is abit annoying when inside the account menu

                                                                                        READ ALL REVIEWS




                               WHAT'S NEW
                               New: "Download" and ·save· buttons on lnstagram saved posts
                               Fixed: horizontal scrolling on Facebook
                               Fixed: "App Settings· appearance
                               Fixed: light area on Instagra1n dar~ 1node
                               Fixed: crashes




                               ADDITIONAL INFORMATION

                               Updated                                Size                              Installs
                               January 13, 2021                       5.0M                              100,000+

                               Current Version                        Requires Android                  Content Rating
                               3.5.1 301                              5.0 an:l up                       Parental guidance
                                                                                                        Parental Guidance
                                                                                                        Recommended
                                                                                                        Learn 1nore

                               Interactive Elements                   Permissions                       Report
                               Users Interact                        View cetails                       Flag as inappropriate

                               Offered By                             Developer
                               Uni1nariia.                           Visit voebsite
                                                                      social.one@unin1ania.xyz
                                                                      Privacy Policy
                                                                      5 Times Square, New
                                                                     York, NY 10036, USA




                          Similar                                                                                                               See more




                            Friendly Social Br                     Folio                              Maki Plus for Fae           HIDIO - Social Me
                            Friendly App studio                    FolioApps                          Sunshine Apps               PT HIDIO GRUP INOr

                                                                                                                      AED 5.49
                            ****                                    ****
                           More by Unimania.




                            Phoenix - Fa cebo
                            Unimania.

                            ****

                       ©2021 Google Site Terms of Service Privacy Developers About Google I Location: United Arab Emirates Language:
                       English (United States) All prices include VAT,
                       By Jurchasingthis item, you are transacting with Google Payments and agreeing to t he Google Payments Terms of Service
                       and Privacy Notice.




Page URL: https://play.google.com/store/apps/details?id=com.asama.portafolio
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 55 of 95




                        EXHIBIT 13
                                                       Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 56 of 95


           2021-03-15 - Story Savebox app from translated play.google.com as of 2019-05-20 via archive.org
 ~lh~ttps
       ~://~pl_ay~.go~og~le_.co_m_
                                 ls_to_re_la~pp
                                              ~s_fd_e_ta1_·1s_?_id_:eo
                                                                     _ m_.u_n_
                                                                             im_a_
                                                                                 nia_._
                                                                                      sto_ry~sa                                    I
                                                                                              _v_eb_o_x_ _ _ _ _ _ _ _ _ _ _ _ _~j Go   I APR           JUN
                                                                                                                                                                          El (i) 0
 1 capture
 May 20.2019
                                                                                                                          I                ◄
                                                                                                                                         2018
                                                                                                                                                        ►
                                                                                                                                                        2020
                                                                                                                                                                             IJ C'l

                                             Categories: v            Start     More popular          New releases                                                    0             (I

         My apps

         Store
                                                  Cartel

<
                                                                                       Story safe
         Games                                                                         Unimania.      Social                                                     ****      63 .:.
         Family                                                                        "t    For over 13 years

         Selection of our experts
                                                                                                                                        [!)   Add to wish list         Install
  Bill
  Payment methods
  My subscriptions

  exchange
  Buy gift card
  My wish list
  My Play activity
                                                     Captura de pantalla Captura de pantalla
  Parent's Gui de




                                                      Story SaveBox is an lnstagram downloader app to automatically save lnstagram stories, videos and
                                                      photos of your favorite people. Our application allows you to download lnstagram stories quickly and
                                                      easily and in the backgroundl Our I nstagram downloader automatically saves videos, photos and
                                                      stories for 7 days so you never miss the action. Special bonus - view stories on lnstagram
                                                      anonymousIy1


                                                      "" Our lnstagram Story Downloader Features          **
                                                      *    Automatically download and save lnstagram stories, photos and videos of people you select
                                                      *    One-click transfer all lnstagram stories, photos and videos automatically saved to your gallery
                                                      *    Download lnstagram stories, photos and videos directly from your feed to your gallery
                                                      *    simple and convenient design for ease of use
                                                      *    lightning fast downloader
                                                      *    View lnstagram stories anonymously
                                                      *    NO ADS or in-app purchasesl Our application is FREE.



                                                      Privacy Policy and Terms of Service:
                                                      We care very much about your privacy and work hard to safeguard the data we collect and to comply
                                                      with all relevant laws and regulations.


                                                      To keep Story Savebox 100% free, we only collect demographic data and anonymous and non-
                                                      personal ad data from users, and aggregate it for market research purposes only, that is, to generate
                                                      special advertising-related insights and analytics from the brands that work with us. We do not collect,
                                                      store, use, share or sell your personal information..


                                                      Please review our terms of service and privacy policy below, before installing the extension, to learn
                                                      more about the data we collect about you and what we use it for. If you have any questions regarding
                                                      your privacy, please contact us at: privacy@unimania.xyz.


                                                      Privacy Policy https://bit ly/2QMzqOi
                                                      Terms of Service https//bitly/2LBBliQ


                                                      Contact Us:
                                                      We are here for you. If you find a bug or have a new feature in mind, or if you have any questions about
                                                      the extension or your privacy, feel f ree to contact us at: story@unimania.xyz


                                                      Copyright notice:
                                                      Story Savebox was developed by Unimania Inc. It is not affi liated with or endorsed by lnstagram Inc.
                                                      lnstagram rM is a trademark of lnstagram Inc.




                                                      FEEDBACK                                                                                                 8 ~eview Policy

                                                                                       5


                                                              3.9                      4

                                                                                       3

                                                            ****.:. 63 total
                                                                                       1wl
                                                                                       1




                                                      WHAT'S NEW?
                                                      Bug fixes.




                                                      ADDITIONAL INFORMATION

                                                      Updated                         Size                             downloads
                                                      May 16, 2019                    30M                              10,000+

                                                      Current version                 Android required                 Content rating
                                                      3.1.4                           5.1 and later                    For over 13 years
                                                                                                                       More information

                                                      Interactive elements            Permissions                      Report
                                                      Users interact                  See details                      Flag as inappropriate

                                                      Offered by                      Developer
                                                      Unimariia.                      Visit website
                                                                                      story@unimania.xyz
                                                                                      Privacy Policy
                                                                                      5 Times Square, New
                                                                                      York, NY 10036, USA




                                                  Similary                                                                                                            see more




                                                   Video Download ,                J, Save lnstagrar                Instgram photo d                   Story Save - Inst.::
                                                   Messenger & Video [             Walter Perez                     Jigs utility                       MeepoDev


                                                    ****                            ··••1                           ****
                                                  Uni mania.




                                                   Phoenix - Facebo                 Social One - Face               Anonymous Star,
                                                   Unimania.                       Unimania.                        Unimania.


                                                                                                                    ***

                                             © 2019 Google     Site Terms of Service Privacy Developers Artists (edit) Google information I Location: United States
                                             Spanish Language
                                             By purchasing this item, a transaction is made with Google Payments and you agree to the Terms of Service and the Notice
                                             of Privacy from Google Payments.




Page URL: https://web.archive.org/web/20190520233433/https://play.google.com/store/app
s/details?id=com .unimania.story_savebox
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 57 of 95




                        EXHIBIT 14
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 58 of 95




         2020-08-09 - Screenshot from unimania.xyz




                URL: https://www.unimania.xyz
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 59 of 95




                        EXHIBIT 15
                                                                  Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 60 of 95


                                                                        2020-07-20 - Screenshot from joinupvoice.com
                                                                      2020-07-20 - Screenshot from https://www.joinupvoice.com



UPVDICE                        WHYUS                   HOW IT WORKS       REVIEWS              REWARDS     PRIVACY          ABOUT       FAQ                    ( ) CONTINUE WITH FACEBOOK




                                                                               Get paid for the
                                                                               time ou spend on
                                                                                 ~m a
                                                                               Add the UpVoice Chrome extension to your desktop browser and start earning gift
                                                                               cards for visiting our participating sites regularly. It's THAT easy!



                                                                                     0         CONTINUE WITH FACEBOOK                           ►        WATCH V IDEO




                                                           How it works
                                       \ I I
                                   '           ,
                                    0
                            1------"o---,          -
                             □=

                            ---·•·-
                             Install                                                           Browse                                                        Earn
       After signing up, we wi ll invite you to                             Continue your regular browsing                             When you browse through our
            install the UpVoice Chrome                                                 activity                                        participating sites, the Chrome
       extension. It's safe and won't impact                                                                                          extension anonymously captures
            your browser performance                                                                                                 your ads and gives you daily points
                                                                                                                                      that can later be redeemed for a
                                                                                                                                                vairiely of gifl cards




                                           0
                                                                         □


       ho you---~
il   are matters
     As a qualified UpVoice panelist, you become a member
     of an exclusive market research community that
     impacts the marketing decisions and brand strategies
     of multi-billion dollar corporations who want to get your
     attention online.

     Thi s means that you have a direct influence on the
     online advertising campaigns of big brands.

                                                                                                                                                                          I
     That's what being a member of this exclusive
     community is all about!




                                                            Users love it!
             Billie Lucas                                                      Shelle Perry                                               Karen Smith
             Aug 30. 2019                                                      Aug 23, 2019                                               Sep 12. 2019



             "Earning mon ey for nothing, lit erally!                          " Yau get paid just for having the
                                                                                                                                          •••
                                                                                                                                         "Th is is an awesome extension! Gett ing
             Who wouldn't add th is extension?!                                extension and visiting websit es you go                   t he abilit y t o cash out by doing wha t I
             Seriously, get p aid to visit sit es you                          to every clay anyway. W ith so m any                      normall y do is very easy!"
             already do daily anyhow. H onestly, you                           scorns out t h ere it is awesome 11:o find
             would be crazy not to addi t h is                                 somet hing t hat does what it says"
             extension"



             Sandra Amory                                                      Debra Ann Elliott                                          Madhukar Bonkuri
             Jul 9. 2019                                                       S<!p 26. 2019                                              Oct 14. 2019



             "I just received my first $1 O from                               " To be honest, I forgot I installed this, but             "I love this extension and it is real.. you
             Up Voice. I am amazed how easy it is t o                          w a s surprised to get my first $10 gift                   can get t he cash out easily!"
             accumulate poin ts w it h th is extension. I                      ca rd f or doing not hing but surfing the
             like it a lot "                                                   Int ernet. Grea t!"




                                           0
                                                                 □

il
     Rewards
     As soon as you're qualified as o member of our panel.
     you will begin collecting tokens, which can later be
     redeemed for a selection of e-gift cards. If you use our
     participating sites daily, you can earn even more
     rewards.

     Earn more by completing periodical surveys from
     brands who want to know what you think.
                                                                                    □
     Visit our rewards plan for more details.




                                                                                                                                                         0
                                                                                                                                                                         □


                                                                                                                Privacy
                                                                                                                We respect your privacy and protect your data using
                                                                                                                the highest security standards. We comply with all
                                                                                                                privacy regulations and we never share your personal
                                                                                                                information with anyone, except when we need to send
                                                                                                                you your rewards.

                                                                                                                We anonymise and aggregate all the data we collect
                                                                                                                from you along with other panel members.

                                                                                                                Please read our Privacy Policy and Data & Privacy FAQ
                                                                                                                for more details.




                                                                                                                     YOUR £U R£PRE S£N TATIV£




                                                                              URL: https://www.joinupvoice.com/
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 61 of 95




                        EXHIBIT 16
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 62  of 95
                                                                                https://www.joinupvoice.com/tos
                                     2020-10-01 - Screenshot from joinupvoice.com/tos




                                    Terms of Service
                                                    Last updated: March, 2019




                Table of content:


                1. Background
                2. Ability to Accept
                3. Eligibility
                4. Tokens and Rewards
                5. Data
                6. App License and Use Restrictions
                7. Account and Eligibility
                8. Intellectual Property Rights
                9. Information Description
                10. Privacy
                11. Third Party Sources and Content
                12. Third Party Open Source Software
                13. Warranty Disclaimers
                14. Limitation of Liability
                15. Indemnity
                16. Export Laws
                17. Updates and Upgrades
                18. Term and Termination
                19. Assignment
                20. Modi�cation
                21. Governing Law and Disputes
                22. General


                IF YOU ARE NOT ELIGIBLE TO PARTICIPATE IN THE PANEL, THESE TERMS OF
                USE DO NOT APPLY TO YOU.
                By clicking the “accept” or “ok” button, or installing and/or or by otherwise


1 of 16                                                                                           10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 63  of 95
                                                                                https://www.joinupvoice.com/tos


                accessing or using the UpVoicemobile software application or Chrome
                desktop extension (the “Panel App”) you expressly acknowledge and agree
                that you are entering into a legal agreement with BrandTotal Ltd. and its
                af�liates(collectively, “BrandTotal”, “we”, “us” or “our”), and have reviewed,
                understood and agree to comply with, and be legally bound by, the terms and
                conditions of these Panel Terms and Conditions (“Terms”). You hereby waive
                any applicable rights to require an original (non-electronic) signature or
                delivery or retention of non-electronic records, to the extent not prohibited
                under applicable law.If you do not agree to be bound by these Terms, please do
                not download, install or use the Panel App.


                1. Background
                These Terms govern you participation in our online and/or mobile marketing
                research panel (“Panel”) and your use of the Panel App, in connection with the
                Panel, as well as the grant of permission by you to us to use your Panel Data (as
                de�ned below), in consideration for the receipt of Rewards(as de�ned below),
                all in accordance with the terms and conditions set forth herein. You are using
                the Panel App as part of your participation in the Panel. BrandTotal uses Panel
                Data to monitor, identify, analyze and research marketing campaigns directed
                at Panel participantsand shares its insights in an anonymized and aggregated
                manner, as part of BrandTotal’s marketing intelligence SaaS solution (“BT
                Services”).


                2. Ability to Accept
                The Panel is intended for users eighteen (18) years of age or older, and by
                installing the Panel App, you af�rm that you are at least eighteen (18) years of
                age. If you are under the age of eighteen (18),do not access or use this Panel
                App.


                3. Eligibility
                Your participation in any Panel conducted by BrandTotal is subject to certain
                eligibility criteria applicable to the Panel, such as: your age, location and other
                relevant demographic information. If BrandTotal decides that you are not
                eligible to participate in the Panel, you may not participate until such time that
                BrandTotal decides, at its sole discretion, that you are eligible and noti�ed you
                or your eligibility.



2 of 16                                                                                               10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 64  of 95
                                                                                https://www.joinupvoice.com/tos



                4. Tokens and Rewards

                � 4.1. Tokens
                In consideration for your participation in the Panel (if you are found eligible),
                which requires your use of third party mobile applications and/or websites,
                which include: Facebook, Instagram, Twitter, YouTube and Amazon (“Third
                Party Applications”) and your grant of the Permission to us, BrandTotal offers
                you virtual tokens which may be exchanged for Rewards (“Tokens”). You will
                be eligible to receive Tokens in accordance with the terms and conditions set
                forth in the Panel App. The Tokens won will be added and displayed in the
                balance of your Account (as de�ned below).

                � 4.2. Restriction on Use of Tokens
                Your Tokens shall be credited to your Account, and are non-transferrable.
                Tokens may be exchanged for Rewards (as de�ned below) solely for yourself,
                and you may not use Tokens to register to obtain Rewards for any other user
                other than yourself or for any third party. It is hereby clari�ed that, Tokens may
                not be redeemed or exchanged for any cash, or other monetary or non-
                monetary value, except for Rewards in accordance with these Terms. You shall
                not use any automated or fraudulent means to manipulate the Token balance
                on your Account.

                � 4.3. Rewards
                In consideration for, and subject to, your participation in our Panel and use of
                Third Party Application, and your grant of the Permission to us, BrandTotal will
                offer you the option to exchange your Tokens for certain rewards (“Rewards”),
                in accordance with the terms and conditions separately set forth in the Panel
                App. The nature, variety, availability, offering and scope of Rewards, the
                amount of Tokens required for each Reward, as well as any other terms and
                conditions related to the offering of Rewards in the Panel App, shall be
                determined by us, at our sole and absolute discretion. For example purposes
                only, Rewards may, without limitation, include cash payments, vouchers,
                coupons, gift cards or other rewards for participating in the Panel. Each time
                you redeem Tokens to receive a Reward, they will be deducted from the
                balance of your Account. Any exchange of Tokens for Rewards is �nal.
                Rewards cannot be cancelled or returned, and Tokens exchanged for a Reward
                will not be reimbursed or returned to a user, whether or not you have redeemed
                your Reward. You may exchange your tokens for a Reward only if you have in



3 of 16                                                                                              10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 65  of 95
                                                                                https://www.joinupvoice.com/tos


                your account balance the amount of Tokens required for such Reward (as set
                forth in the Panel App). If you have less than the amount of Tokens required for
                such Reward, as set forth in the Panel App, you shall not be entitled to
                exchange such Tokens for a Reward.

                � 4.4.
                IT IS CLARIFIED THAT IF YOU DO NOT USE THIRD-PARTY APPLICATIONS,
                YOU SHALL BE CONSIDERED A NON-ACTIVE USER AND THEREFORE YOU
                WILL NOT BE ENTITLED TO RECEIVE ANY TOKENS IN ADDITION TO THOSE
                THAT EXIST IN YOUR ACCOUNT TOKEN BALANCE AT THE TIME THAT YOU
                BECOME AN IN-ACTIVE USER.

                � 4.5. Taxes
                You have the sole responsibility for any taxes or other charges imposed by any
                government entity associated with any Rewards or other compensation which
                you may receive for using the Panel App and to the extent that any such taxes
                may be imposed upon us, we may deduct such amounts from any payments
                due to the you, including without limitation any withholding taxes.

                � 4.6. Account Data
                All issuances of Rewards are subject to your Account Data (de�ned below) and
                other information and documentation as we may request from you from time to
                time. You understand that we may not, at our sole discretion, provide you with
                any Rewards if you fail to provide such information or documentation or if your
                Account Data is determined in our discretion to be incorrect or incomplete.

                � 4.7. Additional Terms
                4.7.1. Your receipt and redemption of Rewards shall be subject to and
                conditioned upon granting us the permission to collect, access or use Panel
                Data (as de�ned below), as well complying with these Terms, and any other
                requirements displayed in the Panel App with respect to the relevant Reward.
                4.7.2. The Rewards program is void where prohibited.
                4.7.3. You acknowledge that upon termination of these Terms and/or your
                Panel participation for any reason, you shall no longer be eligible to receive
                and/or claim any Rewards, and any eligibility you may have under the App to
                receive Rewards shall be void, and you shall have no claim against us with
                respect to the foregoing,



4 of 16                                                                                            10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 66  of 95
                                                                                https://www.joinupvoice.com/tos


                4.7.4. You shall be solely responsible for claiming your Rewards, when
                applicable, before they expire.
                4.7.5. You shall be responsible for paying all shipping and handling charges for
                any Reward selected, if applicable, as disclosed at the time of redemption, and
                our obligation regarding delivery of Reward redemptions is satis�ed upon
                shipping the selected redemption item to the postal or email address you have
                provided with us in the Panel App. We are not responsible for lost or stolen
                Reward items. Once Rewards have been redeemed, they are no longer valid for
                any subsequent redemption and they may not be returned or refunded to your
                Account for any reason. No extensions, cash refunds or other exchanges will
                be allowed for expired Rewards.
                4.7.6. We reserve the right to withhold from providing you with any Rewards in
                case we have reason to believe you have breached these Terms. In the event of
                your noncompliance, fraud or other inappropriate activity (as determined by
                us, in our sole and absolute discretion), BrandTotal may cancel or invalidate
                your Rewards, deny redemption of your Rewards, or restrict, block, limit, and
                prevent your access to and use of your Account and/or the Panel App and,
                further, all Rewards shall be subject to forfeiture.
                4.7.7. Without prejudice to the above, we also reserve the right to invalidate
                Rewards from your Account if we determine that such Rewards were
                improperly credited to such Account or obtained fraudulently. Rewards
                expired for any reason will be forfeited without compensation and shall no
                longer be valid or usable.
                4.7.8. BrandTotal shall not be responsible or liable for any printing, production,
                typographical, mechanical or other errors in the Rewards summaries that may
                be displayed in the Panel App, or for any delay or failure to credit Rewards to
                your Account.
                4.7.9. Rewards are not redeemable for cash, transferable or assignable for any
                reason. The sale, barter, transfer or assignment of any Reward, other than by
                BrandTotal is strictly prohibited.
                4.7.10. Rewards provided by or through third parties are governed by rules and
                Terms between you and such third parties.
                4.7.11. BrandTotal may, at any time and at its sole discretion, change the
                Reward policies, including, without limitation, establishing additional means
                of accruing Rewards, modifying and deleting any or all of the recognized
                means of accruing Rewards existing at any given time, changing the Rewards
                available and their values and types and the Rewards redemption terms and
                expiration dates, and changing the applicable eligibility terms. SUCH


5 of 16                                                                                              10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 67  of 95
                                                                                https://www.joinupvoice.com/tos


                CHANGES TO THE REWARD POLICIES MAY AFFECT THE REDEMPTION
                VALUE OF THE REWARDS ALREADY ACCUMULATED OR THE AVAILABILITY
                OF REDEEMABLE REWARDS. YOU AGREE THAT YOU WILL REVIEW THESE
                TERMS AND ANY APPLICABLE ADDITIONAL TERMS INCLUDED IN THE
                PANEL APP PERIODICALLY AND THAT YOU SHALL BE BOUND BY THESE
                TERMS AND ANY MODIFICATIONS HEREOF.


                5. Data
                5.1. In order to participate in the Panel and provide you with the Tokens and the
                Rewards, during your participation in the Panel, while you use third party
                mobile applications and/or websites (social media and/or others), (i) we will
                collect and store data which includes a randomly generated device ID and user
                ID as well as data about sponsored campaigns, sponsored posts or
                advertisements that target you directly or that have been shared with you on
                speci�c mobile applications, social media and/or other websites, as applicable;
                and (ii) we will complement these data with general demographic and pro�le
                information, which we collect from you as part of your registration/quali�cation
                to the Panel App and/or from your Facebook pro�le, like your age, your gender,
                where you live (by region), your relationship status and your general interests.
                You may also provide us with, and we may collect, additional information when
                you answer certain survey questions. All of the data collected and/or provided
                by you as described in this Section 5.1 shall be referred to hereinafter as “Panel
                Data”.
                5.2. BrandTotal shall use the results and information derived from your Panel
                Data in connection with the BT Services, as further described in our Privacy
                Policy.
                5.3. IF YOU DO NOT WANT US TO COLLECT AND/OR USE YOUR DATA OR
                THE PANEL DATA, YOU WILL NOT BE ELIGIBLE TO PARTICIPATE IN THE
                PANEL, RECEIVE TOKENS OR CLAIM REWARDS.
                5.4. If you request the deletion of your Panel Data or exercise a right available to
                you under applicable law, which restricts our ability to use your Panel Data
                and/or other personal data that you provide, then you will no longer be eligible
                to continue to participate in our Panel, these Terms shall terminate, and the
                terms of section 18 (Termination) shall apply.
                5.5. If you make a request pursuant to Section 5.4, then:(i) We will anonymize
                your Panel Data and continue to use such data in an anonymized manner
                only;(ii) you shall not be entitled to receive Tokens in addition to those then
                existing in your Account balance; and(iii) if you request to delete or restrict us


6 of 16                                                                                                10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 68  of 95
                                                                                https://www.joinupvoice.com/tos


                from using any data required by BrandTotal for (a) verifying your eligibility for
                participation in the Panel and/or use of the Panel App, (b) communicating with
                you regarding your participation in the Panel, (c) offering and providing you
                with rewards in connection with your use of Third Party Applications; or (d)
                offering BT Services, then you will no longer be able to receive Rewards. IF YOU
                WISH TO EXCHANGE YOUR TOKENS FOR REWARDS AND ARE ELIGIBLE TO
                DO SO, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, YOU MAY
                ONLY DO SO PRIOR TO MAKING SUCH REQUEST.


                6. App License and Use Restrictions

                � 6.1. License
                Subject to the terms and conditions of these Terms, we hereby grant you a
                personal, revocable, non-exclusive, non-sublicensable, non-assignable, non-
                transferable license (“License”) to: (i) download, install and use the Panel App
                on a computer, mobile telephone, tablet or device (each a "Device") that you
                own or control; and (ii) access and use the Panel App on that Device in
                accordance with these Terms and any applicable Usage Rules (de�ned below),
                all solely for the term of these Terms and for the purpose of your participation in
                the Panel.

                � 6.2. Restrictions
                You agree not to, and shall not permit any third party to:
                (i) sublicense, redistribute, sell, lease, lend or rent the Panel App;
                (ii) make the Panel App available over a network where it could be used by
                multiple devices owned or operated by different people at the
                (iii) disassemble, reverse engineer, decompile, decrypt, or attempt to derive the
                source code of, the Panel App;
                (iv) copy (except for back-up purposes), modify, improve, or create derivative
                works of the Panel App or any part thereof;
                (v) circumvent, disable or otherwise interfere with security-related features of
                the Panel App or features that prevent or restrict use or copying of any content
                or that enforce limitations on use of the Panel App;
                (vi) remove, alter or obscure any proprietary notice or identi�cation, including
                copyright, trademark, patent or other notices, contained in or displayed on or
                via the Panel App;



7 of 16                                                                                               10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 69  of 95
                                                                                https://www.joinupvoice.com/tos


                (vii) use any communications systems provided by the Panel App to send
                unauthorized and/or unsolicited commercial communications;
                (viii) use the BrandTotal name, logo or trademarks without our prior written
                consent; and/or (ix) use the Panel App to violate any applicable laws, rules or
                regulations, or for any unlawful, harmful, irresponsible, or inappropriate
                purpose, or in any manner that breaches these Terms.

                � 6.3. App Usage Rules
                If you are downloading the Panel App from a third party mobile device platform
                or service provider (“Distributor”), please be aware that the Distributor may
                have established usage rules which also govern your use of the Panel App
                (“Usage Rules”),depending on where the Panel App has been downloaded
                from.You acknowledge that, prior to downloading the Panel App from a
                Distributor, you have had the opportunity to review and understand, and will
                comply with, its Usage Rules.The Usage Rules that are applicable to your use
                of the Panel App are incorporated into this Agreement by this reference.You
                represent that you are not prohibited by any applicable Usage Rules and/or
                applicable law from using the Panel App; if you are unable to make such a
                representation you are prohibited from installing and/or using the Panel App.


                7. Account and Eligibility
                7.1. In order to use some of the Panel App features and as a conditions to
                participation in the Panel as a panelist, you would have to create or use an
                account (an “Account”).If you create an Account, you must provide accurate,
                current and complete personal information about yourself (“Account Data”)
                and you must maintain and update the Account Data and any other
                information you provide to us.You are solely responsible for the activity that
                occurs in your Account, and you must keep your Account password secure.You
                must notify us immediately of any unauthorized use of your Account. You are
                not permitted to create more than one Account to use the Panel App.
                7.2. You agree not to provide inaccurate, misleading or false information in
                connection with your use of the Panel App. If information you have provided to
                us subsequently becomes inaccurate, misleading or false, you will promptly
                notify us of any change.
                7.3. We have a right to refuse the registration for any reason, including but not
                limited to any suspicious activity regarding invalid or false Account Data.
                Registration can be limited, for example, in terms of territory.



8 of 16                                                                                             10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 70  of 95
                                                                                https://www.joinupvoice.com/tos



                8. Intellectual Property Rights

                � 8.1. Ownership
                The Panel App is licensed and not sold to you under this Terms and you
                acknowledge that BrandTotal and its licensors retain all title, ownership rights
                and Intellectual Property Rights (de�ned below) in and to the Panel App (and
                its related software).We reserve all rights not expressly granted herein to the
                Panel App. “Intellectual Property Rights” means any and all rights in and to
                any and all trade secrets, patents, copyrights, service marks, trademarks,
                know-how, or similar intellectual property rights, as well as any and all moral
                rights, rights of privacy, publicity and similar rights of any type under the laws
                or regulations of any governmental, regulatory, or judicial authority, whether
                foreign or domestic.

                � 8.2. Content
                The content on the Panel App, including without limitation, the text,
                information, documents, descriptions, products, software, graphics, photos,
                sounds, videos, interactive features, and services (the “Materials”), and the
                trademarks, service marks and logos contained therein (“Marks”, and together
                with the Materials, the “Content”), is the property of BrandTotaland/or its
                licensors and may be protected by applicable copyright or other intellectual
                property laws and treaties. “BrandTotal” and the BrandTotal logo are Marks of
                BrandTotal and its af�liates. All other Marks used on the Panel App are the
                trademarks, service marks, or logos of their respective owners.

                � 8.3. Use of Content
                The content on the Panel App is provided to you “as is” for your personal use
                only and may not be used, copied, distributed, transmitted, broadcast,
                displayed, sold, licensed, de-compiled, or otherwise exploited for any other
                purposes whatsoever without our prior written consent. If you download or
                print a copy of the content you must retain all copyright and other proprietary
                notices contained therein.


                9. Information Description
                We attempt to be as accurate as possible. However, we cannot and do not
                warrant that the content available on the Panel App is accurate, complete,
                reliable, current, or error-free. We reserve the right to make changes in or to the


9 of 16                                                                                               10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 71  of 95
                                                                                https://www.joinupvoice.com/tos


                content, or any part thereof without the requirement of giving you any notice
                prior to or after making such changes to the content


                10. Privacy
                We will use any personal information that we may collect or obtain in
                connection with the Panel App in accordance with our privacy policy which is
                available -
                          her.
                            -
                PLEASE READ OUR PRIVACY POLICY BEFORE ACCEPTING THESE TERMS.


                11. Third Party Sources and Content
                11.1. The Panel App enables you to view, access, link to, and use content from
                Third Party Sources (de�ned below) that are not owned or controlled by us
                (“Third Party Content”). The Panel App may also enable you to communicate
                and interact with Third Party Sources. “Third Party Source(s)” means: (i) third
                party websites and services; and (ii) our partners and customers.
                11.2. We are not af�liated with and have no control over any Third Party
                Sources. We do not assume any responsibility for the content, terms of use,
                privacy policies, actions or practices of, any Third Party Sources. Please read
                the terms of use and privacy policy of any Third Party Source that you interact
                with before you engage in any such activity.
                11.3. We are not responsible for, and we expressly disclaim all warranties
                regarding, the accuracy, appropriateness, usefulness, safety, or Intellectual
                Property Rights (de�ned below) of, or relating to, any Third Party Content.
                11.4. We do not endorse any advertising, promotions, campaigns, products,
                services or other materials that is included in any Third Party Content or that is
                communicated to you from a Third Party Source.
                11.5. By using the Panel App you may be exposed to Third Party Content that is
                inaccurate, offensive, indecent, or objectionable. You always have the choice of
                deciding whether or not to interact with a Third Party Source or to view and use
                Third Party Content. Your interaction with a Third Party Source and your use of,
                and reliance upon, any Third Party Content is at your sole discretion and risk.
                11.6. You are solely responsible and liable for your interaction with a Third
                Party Source. You agree to waive, and hereby do waive, any legal or equitable
                rights or remedies you may have against BrandTotal, and release BrandTotal
                from any and all liability, arising from your use of and interaction on any Third



10 of 16                                                                                             10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 72  of 95
                                                                                https://www.joinupvoice.com/tos


                Party Content and from your interaction with any Third Party Source. If you
                have any query or complaint regarding a Third Party Source or any Third Party
                Content, you agree to contact the Third Party Source directly.


                12. Third Party Open Source Software
                Portions of the Panel App may include third party open source software that
                are subject to third party terms and conditions (“Third Party Terms”). A list of
                any third party open source software and related Third Party Terms is
                available at:
                privacy.joinupvoice.com/upvoice_3rd_party.pdf.
                If there is a con�ict between any Third Party Terms and the terms of these
                Terms, then the Third Party Terms shall prevail but solely in connection with the
                related third party open source software. Notwithstanding anything in these
                Terms to the contrary, BrandTotal makes no warranty or indemnity here under
                with respect to any third party open source software.


                13. Warranty Disclaimers
                13.1. THE PANEL APP IS PROVIDED ON AN “AS IS” AND “AS AVAILABLE”
                BASIS WITHOUT WARRANTIES OF ANY KIND INCLUDING, WITHOUT
                LIMITATION, REPRESENTATIONS, WARRANTIES AND CONDITIONS OF
                MERCHANT ABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, NON-
                INFRINGEMENT, AND THOSE ARISING BY STATUTE OR FROM A COURSE OF
                DEALING OR USAGE OF TRADE.
                13.2. WE DO NOT WARRANT THAT THE PANEL APP WILL OPERATE ERROR-
                FREE, THAT THE PANEL APP IS FREE OF VIRUSES OR OTHER HARMFUL
                CODE OR THAT WE WILL CORRECT ANY ERRORS IN THE PANEL APP.YOU
                AGREE THAT WE WILL NOT BE HELD RESPONSIBLE FOR ANY
                CONSEQUENCES TO YOU OR ANY THIRD PARTY THAT MAY RESULT FROM
                TECHNICAL PROBLEMS INCLUDING WITHOUT LIMITATION IN
                CONNECTION WITH THE INTERNET (SUCH AS SLOW CONNECTIONS,
                TRAFFIC CONGESTION OR OVERLOAD OF OUR OR OTHER SERVERS) OR
                ANY TELECOMMUNICATIONS OR INTERNET PROVIDERS.
                13.3. IF YOU HAVE A DISPUTE WITH ANY OTHER APP USER, YOU AGREE
                THAT WE ARE NOT LIABLE FOR ANY CLAIMS OR DAMAGES ARISING OUT
                OF OR CONNECTED WITH SUCH A DISPUTE.WE RESERVE THE RIGHT, BUT
                HAVE NO OBLIGATION, TO MONITOR ANY SUCH DISPUTE.
                13.4. Applicable law may not allow the exclusion of certain warranties, so to


11 of 16                                                                                            10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 73  of 95
                                                                                https://www.joinupvoice.com/tos


                that extent such exclusions may not apply.


                14. Limitation of Liability
                14.1. UNDER NO CIRCUMSTANCES SHALL BRANDTOTAL BE LIABLE FOR
                ANY SPECIAL, DIRECT, INDIRECT, INCIDENTAL, PUNITIVE OR
                CONSEQUENTIAL DAMAGES, OR FOR ANY LOSS OF DATA, REVENUE,
                BUSINESS OR REPUTATION, THAT ARISES UNDER OR IN CONNECTION
                WITH THESE TERMS, OR THAT RESULTS FROM THE USE OF, OR THE
                INABILITY TO USE, THE PANELAPP EVEN IF BRANDTOTAL HAS BEEN
                ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
                14.2. IN ANY EVENT, BRANDTOTAL’S TOTAL AGGREGATE LIABILITY FOR ALL
                DAMAGES AND LOSSES THAT ARISE UNDER OR IN CONNECTION WITH
                THESE TERMS, OR THAT RESULT FROM YOUR USE OF OR INABILITY TO USE
                THE PANEL APP, SHALL NOT IN ANY CIRCUMSTANCE EXCEED THE TOTAL
                AMOUNTS, IF ANY, THAT BRANDTOTAL ACTUALLY PAYS YOU FOR USING
                THE PANEL APP WITHIN THE THREE (3) MONTHS PRECEDING THE DATE OF
                BRINGING A CLAIM.


                15. Indemnity
                You agree to defend, indemnify and hold harmless BrandTotal and our
                af�liates, and our respective of�cers, directors, employees and agents, from
                and against any and all claims, damages, obligations, losses, liabilities, costs
                and expenses (including but not limited to attorney's fees) arising from: (i) your
                use of, or inability to use, the Panel App; (ii) your violation of any of these Terms;
                and (iii) your violation, infringement or misappropriation of any applicable law
                or any third party right, including, without limitation, any copyright, property,
                publicity or privacy right.Without derogating from or excusing your obligations
                under this section, we reserve the right (at your own expense), but are not
                under any obligation, to assume the exclusive defense and control of any
                matter which is subject to an indemni�cation by you if you choose not to defend
                or settle it.You agree not to settle any matter subject to an indemni�cation by
                you without �rst obtaining our express approval.


                16. Export Laws
                You agree to comply fully with all applicable export laws and regulations to
                ensure that neither the Panel App nor any technical data related thereto are



12 of 16                                                                                                 10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 74  of 95
                                                                                https://www.joinupvoice.com/tos


                exported or re-exported directly or indirectly in violation of, or used for any
                purposes prohibited by, such laws and regulations.


                17. Updates and Upgrades
                We may from time to time provide updates or upgrades to the Panel App (each
                a “Revision”), but are not under any obligation to do so.Such Revisions will be
                supplied according to our then-current policies, which may include automatic
                updating or upgrading without any additional notice to you.You consent to any
                such automatic updating or upgrading of the Panel App.All references herein
                to the Panel App shall include Revisions.These Terms shall govern any
                Revisions that replace or supplement the original App, unless the Revision is
                accompanied by a separate license Terms which will govern the Revision.


                18. Term and Termination
                18.1. You can terminate these terms at any time by sending us a request at:
                contact@joinupvoice.com or by uninstalling the App. These Terms and your
                membership in the Panel is effective until terminated by us or you for any
                reason.We reserve the right, at any time, to: (i) discontinue or modify any
                aspect of the Panel App; and/or (ii) terminate these Terms, your membership in
                the Panel and your use of the Panel App with or without cause, and shall not be
                liable to you or any third party for any of the foregoing.If you object to any term
                or condition of these Terms or any subsequent modi�cations thereto, or
                become dissatis�ed with the Panel App in any way, your only recourse is to
                immediately discontinue use of the Panel App, thus ceasing your membership
                in the Panel. Upon Termination of these Terms and/or your Participation in the
                Panel, your Token balance will be nulli�ed, and you will no longer be permitted
                to receive and/or redeem Rewards.
                18.2. Upon termination of these Terms:(i) you shall cease all use of the Panel
                App; (ii) your membership of the Panel shall terminate and any Rewards to
                which you may be eligible will be void; (iii) your Token balance will be nulli�ed,
                and you shall not be entitled to exchange any Tokens for Rewards after
                termination of this Agreement; (iv) we will anonymize your Panel Data and
                continue to use such data in an anonymized manner only;and (v)This Section
                18.2 and Sections 5.2,8(Intellectual Property Rights), 10 (Privacy), 11 (Third
                Party Sources and Content), 12 (Third Party Open Source Software), 13
                (Warranty Disclaimers), 14 (Limitation of Liability), 15 (Indemnity), and 19
                (Assignment) to 22(General) shall survive termination of these Terms. IF YOU
                WISH TO EXCHANGE YOUR TOKENS FOR REWARDS AND ARE ELIGIBLE TO


13 of 16                                                                                              10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 75  of 95
                                                                                https://www.joinupvoice.com/tos


                DO SO IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, YOU MAY
                ONLY DO SO PRIOR TO TERMINATING THIS AGREEMENT.


                19. Assignment
                These Terms, and any rights and licenses granted here under, may not be
                transferred or assigned by you but may be assigned by BrandTotal without
                restriction or noti�cation. Any prohibited assignment shall be null and void.


                20. Modi�cation
                We reserve the right to modify these Terms at any time by publishing the
                revised Terms at: https://joinupvoice.com/tos. Such change will be effective ten
                (10) days following the foregoing noti�cation thereof, and your continued use
                of the Panel App thereafter means that you accept those changes.


                21. Governing Law and Disputes
                These Terms shall be governed by and construed in accordance with the laws
                of the State of Israel without regard to its con�ict of laws rules. You agree to
                submit to the personal and exclusive jurisdiction of the courts located in Tel
                Aviv-Jaffa, and waive any jurisdictional, venue, or inconvenient forum
                objections to such courts. Notwithstanding the foregoing, we may seek
                injunctive relief in any court of competent jurisdiction.


                22. General
                These Terms, and any other legal notices published by us in connection with
                the Panel App, shall constitute the entire Terms between you and BrandTotal
                concerning the Panel App.In the event of a con�ict between these Terms and
                any such legal notices, the terms of the applicable notice shall prevail with
                respect to the subject matter of such notice.No amendment to these Terms will
                be binding unless in writing and signed by BrandTotal. If any provision of these
                Terms is deemed invalid by a court of competent jurisdiction, the invalidity of
                such provision shall not affect the validity of the remaining provisions of these
                Terms, which shall remain in full force and effect.No waiver of any term of these
                Terms shall be deemed a further or continuing waiver of such term or any other
                term, and a party's failure to assert any right or provision under these Terms
                shall not constitute a waiver of such right or provision.



14 of 16                                                                                            10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 76  of 95
                                                                                https://www.joinupvoice.com/tos


                YOU AGREE THAT ANY CAUSE OF ACTION THAT YOU MAY HAVE ARISING
                OUT OF OR RELATED TO THE PANEL APP MUST COMMENCE WITHIN ONE
                (1) YEAR AFTER THE CAUSE OF ACTION ACCRUES.OTHERWISE, SUCH
                CAUSE OF ACTION IS PERMANENTLY BARRED. NOTHING IN THESE TERMS
                IS INTENDED TO EXCLUDE OR LIMIT YOUR RIGHTS UNDER APPLICABLE
                LAW THAT CANNOT BE EXCLUDED OR LIMITED.PLEASE READ THE
                FOLLOWING CAREFULLY BEFORE INSTALLING AND/OR USING THE PANEL
                APP.



                Related: UpVoice Privacy Policy



                                                  BACK TO TOP




15 of 16                                                                                          10/1/20, 2:54 PM
                      Case
Terms of Service | UpVoice   3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 77  of 95
                                                                                https://www.joinupvoice.com/tos




16 of 16                                                                                          10/1/20, 2:54 PM
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 78 of 95




                        EXHIBIT 17
                                                    Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 79 of 95
                                             2020-07-20 - Screenshot from https://www.joinupvoice.com/#participating-sites




                                 UpVoice Participating sites currently include:

                                  0      Facebook

                                  'II Twitter

                                  a      YouTube

                                  fffl   Linkedln

                                  a      Amazon




Page URL: https ://www.joinupvoice.com/#participati ng-sites
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 80 of 95




                        EXHIBIT 18
                      Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 81 of 95
                   Collection of Profile Information and Ad Data from Instagram: UpVoice Chrome Extension

      1g_me 1a_ree _count: this . ree oun ,
      ig_media_ad_action: I,
      ig_media_id: _,
      ig_rnedia_user_id: p.media_or _ad. user. pk. toString ( l ,
      ig_rnedia_type: r (p.media_or_ad . rnedia_type) ,
      ig_created_tirne: P,
      ig_media_shortcode : p. media_or_ad . code ,
      ig_media_image_url: b,
      ig_media_video_url : v,
      ig_media_location_id: g,
      ig_media_text: A,
      ig_carousel_media_info: y ,
      ig_media_comments_count: p.media_or_ad . comment_count,
      ig_media_likes_count : p.media_or_ad, like_count,
      ig_media_views_count: p.media_or_ad.view_count,
      ig_media_cta_text: p. rnedia_or_ad . link_text ,
      ig_user_username: p.media_or_ad.user.username ,
      ig_profile_img_url: p.media_or_ad.user.profile_pic_url,
      ig_user_full_name: p. media_or_ad.user . full_name,
      ig_user_is_unpublished: p. media_or_ad.user . is_unpublished,
      ig_media_link: p. media_or_ad . link ,
      ig_media_overlay_text: p.media_or_ad.overlay_text,
      ig_media_ad_title: p. media_or_ad . injected.ad_title,
      ig_media_content_type: C,
      ig_media_overlay_title: p. media_or_ad.overlay_title,
      ig_media_video_duration : p.media_or_ad . video_duration,
      debugging_info : {
        user : {
          is_unpublished: p.media_or_ad . user . is_unpublished,
          friendship_status: p.media_or_ad . user . friendship_status ,
          full_name: p. media_or_ad.user . full_name,
          pk : p.media_or_ad.user.pk ,
          profile_pic_url: p.media_or_ad . user . profile_pic_url ,
          username: p. media_or_ad.user.username ,
          has_anonymous_profile_picture: p.media_or_ad . user.has_anonymous_profile_picture,
          is_favorite: p.media_or_ad.user.is_favorite,
          is_private : p.media_or_ad.user , is_private,
          is_verified: p.media_or_ad.user.is_verified ,
          profile_pic_id : p. media_or_ad . user . profile_pic_id
          },
          Caption_is_edited: p.media_or_ad,caption_is_edited,
          comment_likes_enabled : p.media_or_ad . comment_likes_enabled ,
          comment_threading_enabled: p.media_or_ad . comment_threading_enabled ,
          has_audio : p. media_or_ad.has_audio ,
          has_liked: p.media_or_ad.has_liked,
          inventory_source : p. media_or_ad , inventory_source ,
          tab_id: this . tabld,
          instanceMagicHeader: this .magicHeader
      }
    }, this . log. info ("instance" -, this .magicHeader ~ " Found an ad!" + F. ig_media_shortcode , F, pl , l. push (Fl
}   ,,1 , this .reelCount • this .max_id f.next_max_id t () 12, {
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 82 of 95




                        EXHIBIT 19
                                            Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 83 of 95
                                    Collection of Profile Information from Facebook: UpVoice Chrome Extension

    } , t . prototype . interactionHash ~ function (t , e ) {
       re       {
          fb_post_hashed_entity_id: o.e. salted_hash (t.fb_post_entity_id, e),
          fb_user_hashed_id: this . getUserHashes (t.fb_user_id).fb_user_hashed_id
      }
    } ,- t . ~ cebookMetadata = function ( t ) {
        re · , {
           fb_meta_gender: t.gender,
           fb_meta_dob_month: t.birthday.month,
           fb_meta_dob_year: t.birthday.year,
           fb_meta_relationship_status: t.relationshipStatus,
           fb_meta_user_locale: t. locale
      }
    } , t . geoData - function (t ) {
       var e = t.countryiso2,
          n t.state;
       re       {
          geo_current_location_country: t.country,
          geo_current_location_country_iso: e,
          geo_current_location_state: n,
          geo_current_location_region: t.region,
          geo_current_location_metro_code: t.metro_code
      }
    }, t
  }()
 function (t , e , n ) {
'use strict" ;

unction r (t ) {
 return d(this , vo ·d 0 , :c ·d 0 , function () {
   var e, n, r, a, c, l, h, d;
   retur1 p(this , function (p ) {
     switch (p.label) {
       case 0 :
          return (4 , f () ? u(t) : o (t)];
       case 1:
          return e - p. sent () , n = e. id , r ~ e. locale , a = e. use rNameOn lyForAnonymizingTheHTMLDoNotSend , (4 , s ( t)] ;
       case 2:
          return c -- p. sent () , l = c.birthday , h = c.gender , (4 , i (t)];
       case 3 :
          return d - p. sent () , (2, {
             id: n,
             birthday: l,
             gender: h,
             locale: r,
             relationshipStatus: d,
             userNameOnlyForAnonymizingTheHTMLDoNotSend: a
         }]
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 84 of 95




                        EXHIBIT 20
                                                                                 CollectionCase
                                                                                            of Relationship StatusDocument
                                                                                                3:20-cv-07182-JCS Data from  Facebook:
                                                                                                                           148           UpVoice
                                                                                                                               Filed 05/24/21    Chrome
                                                                                                                                              Page 85 of 95Extension


             };
             ,-ei _; rn a - {
                next: n (0 ),
                throw: n ( l ),
                return : n ( 2 )
             } . "function"                                        "· Symbol   (a [Symbol . iterator ] - function () {
                                                  this
             })            a
        },
                      [],
        b                           Map (          I
             ["0" , "Unspecified" ],
             ( 1 11
                     Single
                      11
                           ,
                                    11                   11
                                                              ],


             ["2" , "In a relationship" ],
             ["5" , "Engaged" ],
             ["4" , "Married" ],
             ["10" , "In a civil union" ],
             ["11" , "In a domestic partnership" ],
             ["3" , "In an open relationship" ],
             ["6" , "It's complicated" ],
             ["8" , "Separated" ],
             ["9" , "Divorced" ],
             ["7" , "Widowed" ]
        ll
}, function ( t , e , n) {
  11
       use st rict                       11
                                              ;
                      II       II
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 86 of 95




                        EXHIBIT 21
                                              Collection of Birthday and Locale Information
                                                            Case 3:20-cv-07182-JCS  Documentfrom
                                                                                             148 Facebook:    UpVoice
                                                                                                 Filed 05/24/21       Chrome
                                                                                                                Page 87 of 95 Extension


function c ( t ) {
  return d(this , void 0 , void 0 , function () {
    var e, n, r, i;
    return p(this , function (o ) {
      switch (o. label) {
        case 0 :
           return 14, t ( "https: / /mbasic. facebook. com/edi tp rof i le. php?type=basic&edi t=birthday&r=" + Date . now ())] ;
        case 1 :
           return e = a. sent () , n = Object (h.j) (e) , Object (h.q) (n) , r = function () {
               var t = n. querySelector ("selectlname=year]" );
               if ( !t) return null ;
               if ( !t.value) return null ;
               var e = Number . parseint (t.value, 10 );
               return Number . isNaN (e) ? null : e
          }() , i = function () {
               var t = n. que rySe lecto r ( "select lname=month] " );
               if ( !t) return null ;
               if ( !t.value) return null ;
               var e = Number . parseint (t.value, 10 );
               return Number . isNaN (e) ? null : e
                  }() , 12, {
                       year: r,
                       month: i
                  }]
              }
         })
    })
}

function l ( t ) {
  return d(this , void 0 , void 0 , function () {
    var e, n, r;
    return p(this , function (i ) {
      switch (i. label) {
        case 0 :
           return 14, t ("https://m.facebook.com/language.php?r=" + Date . now ())];
        case 1 :
           return e = i. sent () , n = e. match (/" ?currentlocale" ? : ?( \{IA}] +? \} )/ ) , n && ni l ] && (r = ni l ] . match (/" ?locale_code" ? : ?"( IA"] +? )"/ )) && ri l l ?
               l ] l : 12, null ]
              }
         })
    })
}
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 88 of 95




                        EXHIBIT 22
                                                      Collection ofCase
                                                                    Gender  & Ad Preferences
                                                                        3:20-cv-07182-JCS    from Facebook:
                                                                                          Document            UpVoicePage
                                                                                                   148 Filed 05/24/21 Chrome    Extension
                                                                                                                          89 of 95



function s ( t ) {
  return d ( this , voi.d 0 , voi.d 0 , function () {
    return p ( this , function ( e ) {
              return (2 , t ( "https: / /m. facebook. com/profile/edit/ infotab/section/fo rms/?section=basic-info" ). then ( function ( t ) {
                var e = Object (h.j)(t);
                return Object (h.q)(e) , e
              }). then ( function (e ) {
                return d ( this , void 0 , void 0 , function () {
                   var n, r, i, 0 1 s;
                    return p ( this , function ( a ) {
                      switch (a.label) {
                         case 0 :
                           return n = e. querySelector ( "input[name=gender] [type=radio] [checked]" ) , r = null , n instanceof HTMLinputElement && (r = "l"   n.value   7   "
                             Female" : "2" === n.value ? "Male" : "Other" ) , (4 , c (t)l;
                         case 1 :
                           return i = a. sent () , o = i.yea r , s = i.month , (2 , {
                             birthday: {
                                year: o,
                                month: s
                                   },
                                   gender: r
                              }]
                          }
                     })
                })
              }ll
         })
    })
}

function a ( t ) {
    re, '.   t ( "https: / /www.facebook .com/ads/prof i le/ inte rests/?dp r=l" ,    I
       ["X-Requested-With" , "XMLHttpRequest" ]
    ], 12e4 ). then ( function ( t ) {
       return JSON . parse (t. replace ("for (;;);" , "" ))
    }). then ( function ( t ) {
       return t.payload.inte rests
    })
}
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 90 of 95




                        EXHIBIT 23
                                               Collection of Profile Location
                                                   Case 3:20-cv-07182-JCS     from Facebook:
                                                                            Document 148 FiledUpVoice
                                                                                              05/24/21 Chrome  Extension
                                                                                                       Page 91 of 95


            }
       })
   })
} , t . prototype . enrichinterestsEvent     function (e ) {
   return a(this , void 0 , void 0 , function () {
      var n, r, i, o;
      return u(this , function (a ) {
         switch (a. label) {
           case 0 :
             return n = new Date , (4, Promise . all ( [this . getFacebookMetadataForUserOrNulls (e.fb_user_id), this . locationService. getlocation ()] )];
           case 1:
             return r - a. sent () , i = r[ 0] , o = ri l l , (2, s ({
               fb_user_interests: e.fb_user_interests,
               event_time: n,
               browser_time_zone: n. getTimezoneOffset () / 60 * -1
             }, t. facebookMetadata (i), t. geoData (o), this . getUserHashes (e.fb_user_id), t. googleData (), {
               third_party_id: this .thirdPartyid,
               third_party_cookie: this .thirdPartyCookie,
               device_id: this .deviceid,
               user_agent: this .userAgent,
               extension_id: this .extensionid,
               extension_version: this .extensionVersion
             })l
            }
       })
  })
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 92 of 95




                        EXHIBIT 24
                 Case  3:20-cv-07182-JCS
                  Collection                    Documentfrom
                             of Sponsored Post Information 148Facebook:
                                                                Filed 05/24/21   Page Extension
                                                                        UpVoice Chrome 93 of 95

} t . pickFieldsToSendSponsored               function (t ) {
         '   {
      fb_post_actionlink_url: t.fb_post_actionlink_url,
      fb_post_advertiser_page_pretty_name: t.fb_post_advertiser_page_pretty_name,
      fb_post_advertiser_page_id: t.fb_post_advertiser_page_id,
      fb_post_advertiser_thumbnail_url: t.fb_post_advertiser_thumbnail_url,
      fb_post_call_to_action_text: t.fb_post_call_to_action_text,
      fb_post_call_to_action_url: t.fb_post_call_to_action_url,
      fb_post_img_url: t.fb_post_img_url,
      fb_post_src: t.fb_post_src,
      fb_post_text: t.fb_post_text,
      fb_post_type: t.fb_post_type,
      fb_post_video_url: t.fb_post_video_url,
      fb_post_video_views: t.fb_post_video_views,
      fb_post_this_video_views: t.fb_post_this_video_views,
      fb_post_entity_id: t.fb_post_entity_id,
      fb_post_engage_angry: t.fb_post_engage_angry,
      fb_post_engage_comments: t.fb_post_engage_comments,
      fb_post_engage_haha: t.fb_post_engage_haha,
      fb_post_engage_like: t.fb_post_engage_like,
      fb_post_engage_love: t.fb_post_engage_love,
      fb_post_engage_sad: t.fb_post_engage_sad,
      fb_post_engage_shares: t.fb_post_engage_shares,
      fb_post_engage_wow: t.fb_post_engage_wow,
      fb_post_width: t.fb_post_width,
      fb_post_height: t.fb_post_height,
      fb_post_app_id: t.fb_post_app_id,
      fb_post_app_pretty_name: t.fb_post_app_pretty_name,
      fb_post_app_thumbnail_url: t.fb_post_app_thumbnail_url,
      fb_post_carousel_info: t.fb_post_carousel_info,
      fb_post_attachment_description: t.fb_post_attachment_description,
      fb_post_attachment_title: t.fb_post_attachment_title,
      fb_post_caption: t.fb_post_caption
  }
} t . oo leData            function () {
Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 94 of 95




                        EXHIBIT 25
                                              Case 3:20-cv-07182-JCS Document 148 Filed 05/24/21 Page 95 of 95

                                           2020-10-12 - Upvoice Extension from chrome.google.com

       c-      chrome web store                                                                                                           (I   Sign in




    Home   > Extensions > UpVoice




    UP        UpVoice
              Offe red by: UpVoice Team
                                                                                                                                Available on Chrome




                             0   I Social & Communication


                                                         Overview         Reviews           Rel ated




                <                                                                                                                          >




                                                                       e ooooo




              Overview                                                                                           Additional Information

              This extension allows you to earn rewards just for being you!                                      ft   Website   @ Report abuse

                                                                                                                 Version
              Win up to $75 US in the first year for using our participating sites like you
                                                                                                                 2.10.1445
              normally do. Share your opinions and win even more! Our participating
              sites are Facebook, YouTube, Twitter, Amazon, and Linkedln.                                        Updated

              As a qualified UpVoice panelist, you impact the marketing decisions and                            October 12, 2020

              brand strategies of multi-billion dollars corporations, who compete for your                       Size
              attention online. This means that you have a direct influence on the online                        358Ki8
              advertising campaigns of big brands.
                                                                                                                 Language
              Install the UpVoice extension and qualify to become a member of our
                                                                                                                 English
              panel. It's safe and won't impact your browser performance. As a qualified
                                                                                                                 Developer
              member, we will reward you for browsing your social feeds and other
                                                                                                                 Contact the deve loper
              participating sites normally. For more details, please visit our terms of
                                                                                                                 Privacy Policy
              service at: https://joinupvoice.com/tos.
              Make sure to disable your ad blocker, if you have one, otherwise, we
              cannot collect the ads that target you and therefore we cannot reward you.
              Privacy & data collection
              When you regularly visit Facebook, lnstagram and other participating sites,
              we securely collect the ads that you see and anonymous demographic
              profile data. We never share your personal information with anyone, except
              if needed to send you your rewards.
              We protect your data using the highest security standards and we comply
              with all privacy regulations. For more details, please visit our Privacy Policy
              at: https://joinupvoice.com/privacy and our Data & Privacy FAQ at:
              https ://www.joinupvo ice.comifaq
              If you have any questions , please contact us at: contact@joinupvoice.com.
              For more details please visit www.joinupvoice.com .


                 Read less




                             This extension allows you to earn rewards just for being you!

                                                                    Available on Chrome




Page URL: https://chrome.google.com/webstore/detail/upvoice/igffacinpjkinncgnkmfpiocbmgbeherr
?hl=en-US
